       Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 1 of 67



                              IN UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

       Joleen K. Youngers,
       as the Personal Representative of the
       Wrongful Death Estate of Roxsana
       Hernandez,

       Plaintiff,
                                                          Civil Action No. 20-cv-00465-SCY-JHR
       v.

       Management & Training Corporation,
       LaSalle Corrections Transport LLC,
       LaSalle Corrections West LLC,
       LaSalle Management Company LLC,
       Global Precision Systems LLC,
       TransCor America LLC,
       CoreCivic, Inc.,

       Defendants.




                                   FIRST AMENDED COMPLAINT



                                           INTRODUCTION

       1.       This action involves the egregious and unconscionably negligent or willful failure of

several private federal government contractors to safely care for Roxsana Hernandez (“Roxsana”), an

HIV-positive transgender asylum-seeker, while transporting her from San Diego, California to Milan,

New Mexico. Roxsana was seeking asylum in the United States after being brutally raped and targeted

by gangs in her home country of Honduras.

       2.       Despite Roxsana visibly exhibiting symptoms of distress associated with her serious

medical condition throughout her four-state journey – including nausea, vomiting, fever, diarrhea, and

severe fatigue – and the persistent entreaties by Roxsana and those with whom Roxsana travelled,




                                                    1
       Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 2 of 67



Defendant contractors charged with her custody failed or refused to render her the timely care and

intervention she required.

       3.      Employees of Defendants Management & Training Corporation (“MTC”), LaSalle

Corrections West, LLC, LaSalle Corrections Transport, LLC, LaSalle Mangement Company, LLC,

(collectively “LaSalle”), Global Precision Systems, LLC (“GPS”), TransCor America, LLC

(“TransCor”), and CoreCivic, Inc. (“CoreCivic”) (collectively, “Defendants”) were acting within the

scope of their employment throughout the time that Roxsana was in their respective custody and

control.

       4.      Defendants MTC, LaSalle, GPS, TransCor, and CoreCivic are each vicariously liable

for the negligent per se, negligent, intentional, and reckless acts and omissions committed by their

employees who were aided in agency to commit such acts against Roxsana by their total control over

and custody of Roxsana and by her vulnerability while in their respective custody and control.

       5.      Defendants allowed Roxsana to literally waste away: she weighed only 89 pounds upon

arriving at CoreCivic’s Cibola County Correctional Center in Milan, New Mexico (“Cibola”).

       6.      Defendants ignored the persistent demands for help and medical assistance by

Roxsana and the transgender asylum-seekers with whom Roxsana travelled and denied her access to

reasonable accommodations for her disability, adequate medical care, sufficient food, water, access to

a restroom, and an opportunity to sleep.

       7.      By doing so, Defendants violated Roxana’s rights under Section 504 of the

Rehabilitation Act. They also violated their federal agency contracts, the agencies’ own standards for

care and transportation of detained immigrants, and the prevailing standards of care in California,

Arizona, Texas, and New Mexico.

       8.      Each Defendant failed to provide an adequate medical assessment of Roxsana before

transporting her, and Defendants further failed to provide Roxsana with medication and adequate


                                                    2
       Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 3 of 67



food, water, adequate access to bathroom facilities, and medical care, despite her known HIV-positive

status and rapidly deteriorating physical condition.

        9.         It was foreseeable that Defendants’ acts and omissions would increase the risk of

Roxsana becoming ill, exacerbate her rapidly deteriorating medical condition, cause her extreme

emotional distress, and reduce her chance of surviving.

        10.        Because Defendants ignored the persistent pleas for help from Roxsana and for

intervention by the transgender women with whom Roxsana travelled, she arrived at Cibola in septic

shock, dehydrated, severely tachycardic, medically starving, febrile, and in the early stages of multiple

organ failure.

        11.        Simply put: Roxsana was in no condition to be transported or temporarily detained

outside a medical facility. Defendants acted unreasonably and are liable for the suffering and death

they caused Roxsana as a result of choosing to transport her, failing to provide her with adequate

medical assessments prior to transport, and denying her access to medication, adequate food, water,

bathroom facilities, and medical care during transport despite her obvious, serious, and emergent

medical needs.

        12.        Defendants’ discriminatory, negligent, and reckless acts and omissions caused Roxsana

to suffer severe emotional and physical distress.

        13.        Defendants’ discriminatory, negligent, and reckless acts and omissions created an

unreasonable risk that Roxsana’s condition would deteriorate, especially in light of her known HIV-

positive status.

        14.        Defendants’ discriminatory, negligent, and reckless acts and omissions caused

Roxsana’s condition to deteriorate, diminished the opportunity for Roxsana’s condition to improve,

caused her to lose her chance to survive, and, ultimately, caused her death.




                                                       3
       Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 4 of 67



                                  JURISDICTION AND VENUE

        15.     This Court has subject-matter jurisdiction under 28 U.S.C. § 1332 (diversity) over the

state law claims against Defendants because the amount in controversy exceeds $75,000, exclusive of

costs, and no Defendant is a citizen of New Mexico; and under 28 U.S.C. § 1331 (federal question) as

to the claims against all Defendants under Section 504 of the Rehabilitation Act, 29 U.S.C. § 794.

        16.     Venue is proper in this Court pursuant to 28 U.S.C. § 1392(b)(2) because a substantial

part of the acts, events or omissions giving rise to the claims occurred within this judicial district.

                                               PARTIES

        17.     Plaintiff Joleen K. Youngers (“Youngers” or “Plaintiff”) is an adult resident of the

State of New Mexico.

        18.     On January 15, 2019, the First Judicial District Court of New Mexico appointed

Plaintiff the Personal Representative of the Wrongful Death Estate of Roxsana Hernandez pursuant

to 1978 NMSA, § 41-2-3. In the Matter of the Wrongful Death Action on Behalf of the Survivors of Roxsana

Hernandez, Deceased, No. D-101-CV-2019-00075.

        19.     Plaintiff Youngers sues in her capacity as Personal Representative of Roxsana’s

Wrongful Death Estate for all damages arising from Roxsana’s pre-death suffering and injuries and

her wrongful death.

        20.     Defendant Management & Training Corporation (“MTC”) is a foreign, for-profit

corporation originally incorporated in Delaware and maintaining its headquarters at 500 N.

Marketplace Drive, Centerville, Utah 84014.

        21.     At all times material to this Complaint, MTC contracted with the United States

Immigration and Customs Enforcement (“ICE”) to manage immigration detention facilities in Texas,

New Mexico and California, including the Imperial Regional Detention Center in Calexico, California,

and to operate the Otero Processing Center in Chaparral, New Mexico.


                                                       4
       Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 5 of 67



        22.     Pursuant to its contracts with ICE, MTC employees and/or agents (“employees”)

transported Roxsana from Imperial Regional Detention Center to San Luis Regional Detention Center

in Arizona (“SLRDC”) on May 14, 2018, and thereby MTC was responsible for her custody and care

during that time.

        23.     MTC received federal funds for these services pursuant to its contracts with ICE.

        24.     MTC maintains a registered agent within New Mexico to accept service of process. 1

        25.     LaSalle Corrections West, LLC is a corporation maintaining a corporate office

located at 26228 Ranch Road 12 Dripping Springs, Texas 78620-4903 and, on information and belief,

is a wholly owned subsidiary of LaSalle Management Company LLC. At all times material to this

Complaint, LaSalle contracted with ICE to manage immigration detention facilities in Arizona, Texas

and Georgia, including SLRDC located in San Luis, Arizona.

        26.     Pursuant to its contracts with ICE, LaSalle Corrections West, LLC employees were

charged with the custody and care of Roxsana while she was detained at SLRDC from May 14, 2018

to May 15, 2018.

        27.     LaSalle Corrections West, LLC received federal funds for these services pursuant to

its contracts with ICE.

        28.     LaSalle Corrections West, LLC maintains a registered agent within New Mexico to

accept service within the state. 2




1Located at 10 McGregor Range Road, Chaparral, NM 88081 date of appointment 12/18/2017. NEW MEXICO
SECRETARY            OF        STATE       CORPORATIONS           AND        BUSINESS        SERVICES,
https://portal.sos.state.nm.us/BFS/online/corporationbusinesssearch/CorporationBusinessInformation (last
visited May 12, 2020).
2 Located at 206 S. Coronado Ave, Espanola, NM 87532 date of appointment 04/26/2017. NEW MEXICO
SECRETARY            OF        STATE       CORPORATIONS           AND        BUSINESS        SERVICES,
https://portal.sos.state.nm.us/BFS/online/corporationbusinesssearch/CorporationBusinessInformation (last
visited May 12, 2020).


                                                     5
          Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 6 of 67



           29.     LaSalle Corrections West LLC’s website lists New Mexico as a state in which it

maintains bed capacity for immigration detention. 3

           30.     Defendant LaSalle Corrections Transport L.L.C. is a corporation maintaining a

corporate office located at 26228 Ranch Road 12 Dripping Springs, Texas 78620-4903 and, on

information and belief, an affiliate of LaSalle Corrections, LLC.

           31.     At all times material to this Complaint, LaSalle Corrections Transport LLC contracted

with ICE to provide transportation services to detention facilities, including SLRDC located in San

Luis, Arizona.

           32.     Pursuant to its contracts with ICE, LaSalle Transport employees were charged with

the custody and care of Roxsana while they transported her from SLRDC to the Mesa, Arizona airport

on May 15, 2018.

           33.     LaSalle Transport received federal funds for these services pursuant to its contracts

with ICE.

           34.     LaSalle Management Company, LLC is a corporation incorporated in Louisiana

with a corporate office located at 810 Louisa ST Rayville, LA 71269 United States. Upon information

and belief LaSalle Management Company LLC is the parent company of LaSalle Corrections West,

LLC and LaSalle Corrections Transport, LLC and received contracts with ICE to run detention

facilities and provide staffing and transportation to ICE detention facilities through its subsidiaries

including Defendants LaSalle Corrections West, LLC and LaSalle Corrections Transport, LLC .

Employees of Defendants LaSalle Corrections West, LLC, LaSalle Corrections Transport, LLC and

LaSalle Management (collectively “LaSalle”) were charged with the custody and care of Roxsana from

May 14, 2018 to May 15, 2018 pursuant to their contracts with ICE.



3   See http://www.lasallecorrections.com/our-locations-table/ (last visited May 12, 2020).


                                                           6
       Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 7 of 67



       35.     Defendant Global Precision Systems LLC (“GPS”) is a limited liability company

organized in Alaska and is a wholly-owned subsidiary of Bering Straits Native Corporation (“BSNC”),

an Alaska Native Regional Corporation, with a business address located at 3301 C Street, Suite 400,

Anchorage, Alaska 99503.

       36.     At all times material to this Complaint, GPS contracted with ICE to provide food and

transportation services at El Paso Service Processing Center in El Paso, Texas (“El Paso SPC”).

       37.     Pursuant to its contracts with ICE, GPS employees were charged with transporting

Roxsana from the El Paso SPC to Albuquerque, New Mexico on May 16, 2018, and thereby GPS was

responsible for her custody and care during that time.

       38.     GPS received federal funds for these services pursuant to its contracts with ICE.

       39.     Defendant TransCor America LLC (“TransCor”) is a limited liability company

formed in Tennessee and a wholly owned subsidiary of Defendant CoreCivic.

       40.     At all times material to this Complaint, TransCor contracted with CoreCivic to

perform transportation services for CoreCivic in fulfillment of CoreCivic’s contract with ICE to

manage immigration detention centers across the United States, including Cibola in Milan, New

Mexico.

       41.     Pursuant to its contracts with ICE, TransCor was charged with transporting Roxsana

from Albuquerque, New Mexico to Cibola on May 16, 2018, and thereby TransCor was responsible

for her custody and care during that time.

       42.     TransCor received federal funds for these services pursuant to its contracts with ICE.

       43.     Defendant CoreCivic, Inc. (“CoreCivic”) (formerly known as Corrections

Corporation of America) is a corporation formed in Maryland maintaining its headquarters at 5501

Virginia Way, Brentwood, Tennessee 37027-7680.




                                                    7
       Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 8 of 67



       44.     At all times material to this Complaint, CoreCivic contracted with ICE to manage

immigration detention facilities across the United States, including Cibola.

       45.     Pursuant to its contracts with ICE, CoreCivic employees were charged with custody

of Roxsana while she was detained at Cibola from May 16, 2018 until she died at Lovelace Medical

Center in Albuquerque, New Mexico on May 25, 2018, and thereby CoreCivic was responsible for her

custody and care during that time.

       46.     CoreCivic received federal funds for these services pursuant to its contracts with ICE.

                                               FACTS

       A.      ROXSANA’S CONDITION SHORTLY AFTER ARRIVAL IN THE UNITED STATES

       47.     Shortly after Roxsana arrived at the San Ysidro Port-of-Entry, medical staff at the

facility found Roxsana to be in weak physical condition and unfit for travel. The treating physician

based this determination on Roxsana’s medical history of untreated HIV and on her current symptoms

of frequent productive cough, elevated temperature, emaciation, and elevated heart rate.

       48.     The doctor ordered Roxsana be taken to the emergency room because her symptoms

were consistent with various life threatening conditions. Treating medical staff at the emergency room

confirmed Roxsana’s diagnosis of untreated HIV and ordered that U.S. Customs and Border

Protection (“CBP”) and/or ICE medical providers supply her with medication to treat it. Despite

Roxsana’s weak physical condition and inadequate medical testing to determine the full nature and

extent of her illness, CBP secured Roxsana’s release from medical care and returned her to lockup.

CBP transferred Roxsana to ICE custody without providing her with medication to treat her HIV.

       49.     It was foreseeable that the failure to provide Roxsana with HIV medication, adequate

food, water, bathroom access, and medical care would create an unreasonable risk that Roxsana would

contract an additional illness or develop complications of her existing medical conditions and that her




                                                     8
       Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 9 of 67



physical condition would worsen and deteriorate, resulting in severe emotional and physical distress,

a diminished chance of her health improving, a lost chance of survival, and, ultimately, her death.

        B.       The Federal Programs Underlying Roxsana’s Detention and Transportation

        50.      At all times material to this Complaint, Roxsana was confined subject to the civil

detention authority of the Immigration and Nationality Act (“INA”), 8 U.S.C. §§ 1001 et seq.

        51.      Roxsana was never charged with nor imprisoned for any criminal offense between the

time she arrived at the San Ysidro Port-of-Entry on May 9, 2018 and the time she was pronounced

dead in Albuquerque, New Mexico on May 25, 2018.

        52.      Roxsana’s detention and transportation by agency components of the Department of

Homeland Security (“DHS”) and their private contractors occurred to facilitate the federal civil

adjudication programs that would hear her claims for relief under the nation’s asylum and torture

protection laws.

        53.      When she lawfully presented herself at the Port-of-Entry in San Ysidro, Roxsana told

officers of DHS agency component CBP that she had experienced past persecution in the form of

sexual harassment, rape, and physical abuse by MS-13 gang leaders in Honduras, and she feared

persecution, torture, or death if forced to return there.

        54.      Roxsana’s statements to CBP officials triggered a federal legal obligation by DHS

agency components CBP, ICE, and United States Citizenship and Immigration Services (“USCIS”) to

provide her with a Credible Fear Interview, or, at a minimum, a Reasonable Fear Interview, within ten

days. See 8 C.F.R. §§ 208.30, 208.31(b), Alfaro Garcia v. Johnson, No. 14-cv-01775-YGR, 2014 WL

6657591 (N.D. Cal. Nov. 21, 2014). 4



4 Because Roxsana had a prior order of removal from the United States, DHS and the Executive Office of
Immigration Review (“EOIR”) likely would have taken the position that she was ineligible for a Credible Fear
Interview or asylum, and was only eligible for a Reasonable Fear Interview and relief in the form of withholding
her removal under 8 U.S.C. § 1231(b)(3) or protection under the Convention Against Torture (“CAT”).


                                                         9
          Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 10 of 67



           55.    Within a short period after a DHS asylum officer made an initial determination of

whether Roxsana’s claims were likely to entitle her to legal protection under the INA, the Department

of Justice (“DOJ”) EOIR was required to provide Roxsana with a prompt hearing on the merits of

her claim in the event the asylum officer found she stated a credible or reasonable fear of persecution

or torture, or a prompt review by an EOIR Immigration Judge (“IJ”) of any negative decision by an

asylum officer.

           56.    From May 14, 2018 through May 17, 2018, Defendants shuttled Roxsana and more

than a dozen other transgender asylum-seekers on a multi-leg journey that stretched from San Ysidro,

California to San Luis, Arizona to El Paso, Texas to Milan, New Mexico via ICE’s “Streamlined

Transfer Process” (“STP”). 5

           57.    According to ICE, the STP is an “established expedited movement process and route

to facilitate the transfer of eligible detainees from ports of entry to designated detention facilities” 6

and “requires coordination across several ERO field offices but results in efficient processing and

transport of the large number of Aliens entering the U.S. at the San Ysidro POE.” 7

           58.    The purpose of the detention facilitated by ICE’s STP is to allow subjects’

participation in federal adjudicative programs, including the fear-based interview process and EOIR

adjudication of claims for fear-based protection from deportation.

           59.    Each Defendant knew that it participated in a portion of the STP to transport Roxsana

to her final destination in Milan, New Mexico.




5U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT OFFICE OF PROFESSIONAL RESPONSIBILITY Detainee
Death Review of Jeffry [sic] HERNANDEZ (JICMS #201807481) at 4 footnote 34.
6   Id.
7   Id.


                                                      10
         Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 11 of 67



          60.    ICE ERO identified Cibola as the “appropriate” facility for Roxsana as part of the

STP because of its dedicated transgender housing unit there. 8

          C.     MTC Bus Ride from San Ysidro, California to San Luis, Arizona

          61.    On or about May 14, 2018, Roxsana left a CBP lockup in San Ysidro, California and

entered the custody of ICE, which is the federal DHS agency component responsible for civil

detention and administrative processing of asylum-seekers for deportation.

          62.    The same day – May 14, 2018 – Defendant MTC took Roxsana and 12 other asylum-

seekers (detainees) by bus from the San Ysidro Port-of-Entry lockup to Imperial Regional Detention

Facility in Calexico, California, arriving at approximately 2:30 p.m. The drive took approximately two

hours.

          63.    About an hour later, at approximately 3:30 p.m., MTC employees loaded Roxsana and

the other detainees back onto a bus and drove them to San Luis Regional Detention Center (SLRDC)

in San Luis, Arizona, which is operated by Defendants LaSalle.

          64.    They arrived at SLRDC at approximately 5:30 p.m. local time.

          65.    Throughout her journey in MTC’s care from San Ysidro to Calexico, while in Calexico,

and during her journey from Calexico to San Luis, Arizona, Roxsana exhibited visible signs of

deterioration requiring immediate medical intervention.

          66.    MTC denied Roxsana and her fellow detainees food, water, and restroom access

throughout their transfer.




8 But see Mica Rosenberg & Ted Hasson, “Exclusive: Serious health care lapses found in U.S. detention center
housing transgender migrants,” Reuters (Mar. 2, 2020) (“Federal inspections of the U.S. government’s only
dedicated detention unit for transgender immigrants last year found hundreds of unanswered requests for
medical attention, poor quarantine procedures and deficient treatment for mental illnesses and other chronic
diseases, Reuters has learned. . . . The problems, [ ] led to the transfer of all detainees to other facilities in
January[.]”) available at https://tinyurl.com/ReutersCibola (last visited Jul. 28, 2020).


                                                          11
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 12 of 67



        67.      At one point during the MTC transfer, Roxsana asked MTC employees to use the

restroom and to remove her handcuffs in order to do so. The MTC employees denied both requests.

        68.      Another person MTC transported alongside Roxsana advocated for MTC’s employees

to remove Roxsana’s handcuffs so she could use the restroom, but MTC again denied the request.

        69.      MTC officers responsible for transporting Roxsana and others instructed her and her

fellow asylum-seekers that if they need to use the restroom while in transit, they should simply urinate

on themselves.

        70.      The seats on the bus that MTC used to transport Roxsana and her fellow asylum-

seekers were stained and smelled like urine.

        71.      Despite knowing of Roxsana’s obvious, serious, and emergent medical needs during

the entire time she was in MTC’s custody, MTC failed to provide her with medical care or assistance

to alleviate her suffering.

        72.      MTC chose to transport Roxsana in the condition she was in, failed to provide her

with adequate medical assessments prior to transport, and denied her access to medication, adequate

food, water, bathroom facilities, and access to medical care during transport despite her obvious,

serious, and emergent suffering and medical needs.

        D.       Detention at LaSalle’s San Luis Regional Detention Facility

        73.      When the MTC bus arrived at Defendants LaSalle’s SLRDC in Arizona, LaSalle took

responsibility for the well-being of Roxsana and the people travelling with her.

        74.      At the SLRDC, several of Roxsana’s fellow asylum-seekers, who had been separated

earlier in their journey to the United States, found themselves reunited on the way to Cibola.

        75.      One asylum-seeker who had last seen Roxsana in Tijuana a few days earlier was

shocked by how much Roxsana’s health and well-being had declined.




                                                     12
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 13 of 67



        76.     This asylum-seeker described Roxsana’s condition in San Luis as appearing very weak

and pale, almost yellow in pallor, with dark circles under her eyes.

        77.     During the few hours that Roxsana was at SLRDC, Roxsana used the bathroom

several times to vomit or spit up phlegm.

        78.     Roxsana was so weak from fever that she spent most of her time at SLRDC lying on

the floor, coughing.

        79.     During her time at SLRDC, Roxsana became so ill she could not eat and had to use

the restroom approximately every fifteen minutes because she had such bad diarrhea.

        80.     Roxsana told a fellow asylum-seeker that she felt like she was going to die.

        81.     Despite knowing of and observing her obvious, serious, and emergent medical needs,

LaSalle failed to provide Roxsana with medical care or assistance to alleviate her suffering while at

SLRDC.

        E.      LaSalle Bus Ride from San Luis, Arizona to the Mesa, Arizona Airport

        82.     At or around midnight on May 15, 2018, officers from Defendants LaSalle loaded

Roxsana and approximately 25 other transgender asylum-seekers bound for Cibola onto a bus and

drove them to the Mesa, Arizona airport, arriving around 4:00 a.m. local time.

        83.     Roxsana was very ill during the four-hour bus ride and pleaded for help to another

asylum-seeker who sat with her, telling her that she didn’t know if she was going to survive.

        84.     During the bus ride, a LaSalle employee threatened Roxsana and her fellow asylum-

seekers, saying words to the effect of, “Behave, because if you don’t something bad is going to

happen.”

        85.     During the bus ride another asylum-seeker specifically asked LaSalle employees for

medical help for Roxsana in both English and Spanish. LaSalle’s employees ignored her.




                                                     13
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 14 of 67



        86.      When they arrived at the airport, one of the other asylum-seekers being transported

by LaSalle Transport alongside Roxsana told a LaSalle employee with beige pants and long red hair

that Roxsana was very sick and needed immediate medical attention. This LaSalle employee refused

to respond to her. During her approximately five-hour stay in the Mesa airport, Roxsana remained in

LaSalle’s custody and LaSalle failed to provide Roxsana with any medical care or any assistance to

alleviate her obvious, severe suffering.

        87.      Despite LaSalle’s knowledge of Roxsana’s obvious, serious, and emergent medical

needs, during the entire time Roxsana was in LaSalle’s custody and control, LaSalle did not provide

her with medical care or assistance to alleviate her suffering.

        88.      LaSalle chose to transport Roxsana in the condition she was in, failed to provide her

with adequate medical assessments prior to transport, and denied her access to medication, adequate

food, water, bathroom facilities, and access to medical care during transport despite her obvious,

serious, and emergent suffering and medical needs.

        89.      The flight arrived at approximately 2:48 p.m., local time in El Paso, Texas. ICE officers

and/or those contracted by ICE took Roxsana and the rest of the passengers by bus to the ICE El

Paso Service Processing Center (“El Paso SPC”), arriving around 3:15 p.m. local time.

        90.      Roxsana remained at the El Paso SPC during the morning of May 16, 2018. At

approximately 5:00 a.m., Roxsana and her fellow asylum-seekers were awakened by ICE officers or

their contract staff and told to eat breakfast.

        91.      Roxsana attempted to eat the meal provided, but ended up vomiting and then going

back to sleep.

        92.      By this time, Roxsana appeared gravely ill to all around her.




                                                      14
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 15 of 67



        F.      GPS Bus Ride from El Paso, Texas to Albuquerque, New Mexico

        93.     On May 16, 2018 at around 9:00 a.m. local time, officers from Defendant GPS loaded

Roxsana and approximately 29 other detained immigrants onto a GPS bus for transport from El Paso

to Albuquerque, New Mexico.

        94.     That day the temperature reached 97 degrees before noon in El Paso.

        95.     Each person was provided an 8-ounce bottle of water and a sandwich to last the entire

five-and-half hour journey.

        96.     Roxsana sat by herself in the back of the bus.

        97.     The detained passengers of GPS’s bus became very thirsty and hungry and repeatedly

asked GPS employees for water.

        98.     The first two times the detainees asked for water GPS’s employees ignored them.

        99.     The third time, a GPS employee with grey hair said in Spanish: “ya callanse” which

means “shut up.” At one point, the GPS employees stopped at a fast food restaurant, obtained food

for themselves, and then ate their food on the bus in front of the hungry and thirsty detainees they

transported.

        100.    If any of the people GPS transported needed to use the restroom, they had to plead with

GPS’s employees to allow them to do so. GPS employees frequently ignored these requests and only

occasionally escorted them to a toilet bowl in the back of the bus that was covered only by a curtain. There

was no toilet paper. The GPS employees would not remove detainees’ handcuffs to use the toilet. When

the bus swayed, the waste in the toilet would spill out of the bowl so that the whole bus reeked of urine

and feces.

        101.    During this trip, Roxsana asked a GPS employee for water, but the employee told her

he did not speak Spanish.




                                                       15
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 16 of 67



        102.    At another point, the same GPS employee asked why Roxsana and others on the bus

left their country if they were sick, in reference to Roxsana’s visible illness.

        103.    During this trip, Roxsana had a fever and produced a significant amount of phlegm.

        104.    Roxsana carried some tissue or toilet paper to blow her nose. Sometimes her sputum

was bloody.

        105.    Roxsana felt dizzy and extremely exhausted, and her stomach hurt badly.

        106.    During this bus ride, another detained passenger asked at least two different GPS

employees for medical assistance for Roxsana approximately five times.

        107.    One GPS employee claimed they did not understand Spanish; and the other employees

did not respond to any of these requests for medical assistance for Roxsana.

        108.    At approximately 2:30 p.m. local time, the bus arrived at an ICE Criminal Alien

Program (“CAP”) facility in Albuquerque, New Mexico, where employees from various detention

facilities assumed custody for those GPS transported, including Roxsana.

        109.    Despite GPS’s knowledge of Roxsana’s obvious, serious, and emergent medical needs

during the entire time Roxsana was in GPS’s custody and control, GPS did not provide her with

medical care or assistance to alleviate her suffering.

        110.    GPS chose to transport Roxsana in the condition she was in, failed to provide her with

adequate medical assessments prior to transport, and denied her access to medication, adequate food,

water, bathroom facilities, and access to medical care during transport despite her obvious, serious,

and emergent suffering and medical needs.

        G.      TransCor Trip from Albuquerque to Cibola

        111.    Defendant TransCor’s employees took Roxsana and 28 other transgender asylum-

seekers by bus from the ICE CAP facility in Albuquerque to Defendant CoreCivic’s Cibola County

detention center, arriving around 8:13 p.m. local time on May 16, 2018.


                                                         16
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 17 of 67



        112.    Throughout this trip, Roxsana continued to be visibly and gravely ill and suffering.

        113.    Roxsana remained unable to eat.

        114.    Roxsana required immediate medical assistance that TransCor employees failed to

provide.

        115.    From approximately 8:13 p.m until no later than 1:15 a.m., Roxsana awaited booking

while in TransCor’s custody and care at Cibola.

        116.    Despite TransCor’s knowledge of Roxsana’s obvious, serious, and emergent medical

needs during the entire time Roxsana was in TransCor’s custody and control, TransCor did not

provide her with medical care or assistance to alleviate her suffering.

        117.    TransCor chose to transport Roxsana in the condition she was in, failed to provide

her with adequate medical assessments prior to transport, and denied her access to medication,

adequate food, water, bathroom facilities, and access to medical care during transport despite her

obvious, serious, and emergent suffering and medical needs.

        H.      Detention by CoreCivic at Cibola

        118.    On or around May 17, 2018, at approximately 1:15 a.m., employees from Defendant

CoreCivic, the company that contracted with Cibola County, New Mexico to run the Cibola facility

for ICE, booked Roxsana into the facility.

        119.    At approximately 2:23 a.m., CoreCivic employees took Roxsana and others to a

medical waiting room to spend the night.

        120.    Roxsana lay on the floor, only getting up to use the restroom or drink a beverage

officers brought around 4:00 a.m.

        121.    Roxsana was so weak and ill that she became delirious.

        122.    It became apparent to those around her that she was beginning to lose her mental

capacity.


                                                     17
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 18 of 67



        123.    Nevertheless, CoreCivic employees and contractors in the medical unit failed to

promptly render her medical care from 2:23 a.m. to 7:25 a.m.

        124.    At approximately 7:25 a.m., CoreCivic employees finally presented Roxsana to an

onsite medical provider who conducted an intake screening.

        125.    Roxsana received electrolytes and Ensure at approximately 8:08 a.m.. CoreCivic then

returned her to a holding cell, where she rested on the floor, unable to sit up.

        126.    At approximately 8:58 a.m., another medical staff person entered the waiting area used

as a holding cell and assisted Roxsana to her feet.

        127.    At approximately 9:00 a.m., CoreCivic’s medical providers documented that Roxsana

was running a 102-degree fever.

        128.    CoreCivic employees transferred Roxsana to a medical isolation room while she waited

for treatment because they suspected she had tuberculosis.

        129.    Around 10:00 a.m., an onsite medical provider examined Roxsana.

        130.    She weighed 89 pounds at the time of her exam.

        131.    The CoreCivic-contracted medical provider diagnosed Roxsana with dehydration,

starvation, extreme weight loss, muscle wasting, untreated HIV, fever and cough.

        132.    The CoreCivic-contracted medical provider noted Roxsana’s physical tremor, low

blood pressure of 81/61, rough breathing sounds, and increased white phlegm mucus excreted in

abnormally large quantities.

        133.    The CoreCivic-contracted medical provider ordered Roxsana’s immediate transport to

the Cibola General Hospital Emergency Room to determine whether she was suffering from

pneumonia or some other infection and to provide her with intravenous fluids.

        134.    At approximately 11:08 a.m., CoreCivic employees transported Roxsana in a

wheelchair to an ambulance.


                                                      18
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 19 of 67



        135.    She arrived at Cibola General Hospital around 11:44 a.m.

        I.      Roxsana Succumbs to Illness After Nearly a Week in the Hospital

        136.    Based on physical examination findings by providers at Cibola General Hospital,

abnormal chest and abdominal x-rays, and abnormal blood tests, the Emergency Department

physician’s initial diagnoses included: septic shock (a life-threatening condition), dehydration, HIV

infection, nodular pulmonary disease, lymphadenopathy, anemia, and thrombocytopenia.

        137.    At approximately 6:25 p.m., Cibola General Hospital requested transfer of Roxsana to

Lovelace Medical Center in Albuquerque, New Mexico because Roxsana required a higher level of

care than Cibola General could provide.

        138.    Three hours later, at approximately 9:38 p.m., Roxsana was airlifted by helicopter

ambulance to Lovelace Medical Center because ground transport would take significantly longer and

medical staff deemed it essential to provide Roxsana immediate medical care because of her low blood

pressure, low bodyweight, and septic shock diagnosis.

        139.    Within ten hours of first being seen on an emergency basis at Cibola General Hospital

for the symptoms she suffered while Defendants transported her across four states, Roxsana was

airlifted to a trauma center for emergency medical treatment for her life-threatening illnesses.

        140.    Seven days later she was pronounced dead at 3:32 a.m. on May 25, 2018.

        141.    After she died, Roxsana was diagnosed with Multi-Centric Castleman’s Disease, an

aggressive disease that affects the lymph nodes and related tissues, but is treatable with a variety of

therapies including anti-viral medication, chemotherapy and immunotherapy.

        142.    When Roxsana died on May 25, 2018, a doctor from Cibola General Hospital told

investigators that the actions taken by the time Roxsana arrived at Cibola were “too little, too late”

and she was “way beyond” their ability to provide her with meaningful care.




                                                     19
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 20 of 67



          143.   Roxsana spent her final days of life chained to the Lovelace Hospital bed by CoreCivic

guards.

          144.   Throughout her hospitalization, CoreCivic employees kept Roxsana shackled to her

hospital at her wrists and both ankles bed except when medical personnel needed them to be removed

for certain medical procedures.

          145.   At least one armed CoreCivic employee guarded Roxsana at all times and checked at

least every 20 minutes to be sure her restraints were secured.

          146.   Each time medical staff needed CoreCivic employees to remove Roxsana’s restraints,

the CoreCivic employee on duty made a call to “central” to receive approval to remove them, delaying

Roxsana’s medical care.

          147.   CoreCivic employees kept Roxsana shackled even after her treating medical providers

medically paralyzed her and even when she first went into cardiac arrest.

          148.   A preliminary autopsy report showed extensive regions of deep soft tissue and

musculature hemorrhage on the wrists, not externally visible, which are typical of handcuff injuries.

          149.   Despite CoreCivic’s knowledge of Roxsana’s obvious, serious, and emergent medical

needs, CoreCivic delayed for over 10 hours providing Roxsana with medical care she desperately

needed and sufficient assistance to alleviate her suffering.

          150.   Despite the absence of any legitimate security justification, CoreCivic unnecessarily

condemned Roxsana to spend her last waking hours of life on this earth in chains.

          151.   CoreCivic employees used unreasonable force on Roxsana by maintaining her in

shackles when she was not a threat to officers or a flight risk, and repeatedly delayed her medical

treatment at the hospital while obtaining permission from superiors for her shackles to be removed.




                                                      20
           Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 21 of 67



            J.     Applicable Duties and Standards of Care

            152.   According to the applicable Performance Based National Detention Standards: “As

soon as possible, but no later than 12 hours after arrival, all detainees shall receive, by a health care

provider or a specially trained detention officer, an initial medical, dental and mental health screening

and be asked for information regarding any known acute or emergent medical conditions.” 9

Furthermore, these standards require that: “Detainees shall receive continuity of care from the time

of admission to time of transfer, release or removal. Detainees, who have received medical care,

released from custody or removed shall receive a discharge plan, a summary of medical records, any

medically necessary medication and referrals to community-based providers as medically-

appropriate.” 10

            153.   Had Roxsana received the proper health care screening within 12 hours of entering

custody as required by ICE policy, the controlling regulations and licensing standards, the terms of

Defendants’ contracts and Defendants’ duty of care, she, more likely than not, would have had a

greater chance of survival. Defendants are jointly and severally liable for her death and for the pre-

death pain and suffering they caused Roxsana. In the alternative, Defendants are each liable for their

negligent and reckless acts and omissions, and those of their respective employees, which increased

the risk that Roxsana’s condition would deteriorate and diminished her chance of survival.

            154.   The Performance Based National Detention Standards and ICE Air Operations

Handbook require that detainees be assessed for their medical fitness for travel before being

transported, that each detainee be transported with at least 7 days’ worth of all prescribed medications

(30 days’ worth of HIV medication), and that detainees be given adequate food and water and access



9 U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT, Performance Based National Standards 2011 at 4.3
https://www.ice.gov/doclib/detention-standards/2011/4-3.pdf (last visited May 13, 2020).
10   Id.


                                                     21
           Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 22 of 67



to medical care, including prescribed medications and medical treatment for acute and emergent

medical conditions.

            155.    The Performance Based National Detention Standards further provide:

                    If a detainee becomes ill while in transit, the assigned transportation staff shall
            take appropriate action and alert the receiving office in order to prepare to handle the
            situation. If a detainee becomes ill while in transit and the illness requires immediate
            medical treatment (e.g., in the event of a heart attack), assigned transportation staff
            shall request assistance from the nearest medical facility, local law enforcement
            agencies and emergency services. The transportation staff shall initiate life-saving
            procedures as time-appropriate, proceeding if security permits. The closest ICE/ERO
            office shall prepare procurement paperwork and make arrangements for
            hospitalization, security, etc. 11

            156.    This Standard also requires that officers adhere to the regular detention nutrition

standards and provide meals on trips longer than 6 hours. 12 Further, “Officers shall consider when

the detainees last ate before serving meals and snacks. Special considerations shall be given to […]

detainees who have medical conditions.” 13 This standard mandates that “[t]he crew shall maintain a

constant supply of drinking water and ice in the water container(s), along with paper cups.” 14 They

further require that all staff transporting people in ICE custody maintain the “utmost professionalism”

and the sanitation of the vehicle. 15

            157.    IHSC directives also required that Roxsana receive a medical assessment prior to

travel, medication and appropriate treatment, continuity of care, and a medical escort for her travel,

all of which Defendants failed to provide. Moreover, IHSC Directive re Special Needs Patients

requires that people transferred with HIV, such as Roxsana, receive a suitability assessment for transfer


11UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT, 2011 Operations Manual ICE Performance-
Based    National   Detention   Standards    1-3   Transportation By Land, at 46     (2011),
https://www.ice.gov/doclib/detention-standards/2011/1-3.pdf.
12   Id. at 43.
13   Id.
14   Id.
15   Id. at 44.


                                                          22
          Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 23 of 67



based upon their medical record, receipt of a 30-day supply of HIV medication, and scheduled

appropriate follow-up medical appointments. 16 This Directive also requires that when staff identify a

person to be transferred who has a special need, such as HIV, that the staff person notify ICE.

Defendants, who were subject to this directive as contracted “custody officers,” 17 failed to provide

Roxsana with any of these safety measures prior to transporting her.

            158.      IHSC Directive re Care of Chronic Conditions outlines the requirements of ICE and

ICE-contracted facilities to care for people in their custody living with chronic conditions. 18 This

Directive requires that health staff refer detainees with chronic health conditions to an appropriate

medical provider and for the medical provider to enroll the detainee in a chronic care program to

“decrease the frequency and severity of symptoms, prevent disease progression and complication, and

foster improved function” 19 and to “assure stability.” 20

            159.      IHSC Directive 03-32 / ERO Directive No. 11853.33 outlines the obligations of ICE

and ICE contractors to identify and respond to significant detainee illnesses. 21 This Directive requires

staff to place any qualifying people in their custody on the Significant Detainee Illness (“SDI”) list and

immediately bring any emergent conditions to the attention of appropriate medical providers. 22

Qualifying conditions to be placed on the SDI list include but not are not limited to people diagnosed

with life threatening conditions including sepsis and severe complications from AIDS. 23




16   IHSC Directive 03/11 / ERO Directive NO 11742.2 re Special Needs Patients 4.5.
17   Id. at ¶7.
18   IHSC Directive 03-03, ERO Directive Number 11737.3
19   Id. at ¶4
20   Id. at 4-3.
21   IHSC Directive 03-32 / ERO Directive No. 11853.33 – Significant Detainee Illness.
22   Id. at ¶4.
23   Id. at ¶ 4-3(a),(g).


                                                        23
           Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 24 of 67



            160.   ICE Policy 11022.1 requires that the complete medical record, medical summary and

at least 7 days of medication accompany any person transferred within ICE custody. 24

            161.   Section 5-11 provides: “[t]he transporting officer may not transport a detainee without

the Medical Transfer Summary. The transporting officer will review the information for completeness

and make sure that he or she has the in-transit supplies required to provide to the detainee as indicated

on the USM-553 or equivalent Medical Transfer Summary.” 25

            162.   At all relevant times, Defendants were also subject to the DHS Directive for

Rehabilitation Act compliance and the Rehabilitation Act’s non-discrimination provision under

Section 504. 26

            163.   Defendants had a duty under the applicable Performance Based National Detention

Standards, the regulations and licensing standards, IHSC Directives, the DHS Directive on compliance

with Section 504 of the Rehabilitation Act, and the terms of their contracts with ICE to meet these

standards.

            164.   Because Roxsana was in Defendants’ complete custody and control at all times and

did not have the authority or the ability to provide for her own basic needs, including food, water,

restroom access, medication, or access to medical care, Defendants had a heightened duty to provide

these necessities to Roxsana and to prevent unreasonable risk of harm to her.

            165.   Each Defendant acted unreasonably and breached its duty of care when it chose to

transport Roxsana in the condition she was in, failed to provide her with adequate medical assessments

prior to transport, and denied her access to medication, adequate food, water, bathroom facilities, and


24   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT, ICE Policy 11022.1, 10-11, (Jan. 4, 2012).
25   Id.
26 DEPARTMENT OF HOMELAND SECURITY, Instruction On Nondiscrimination For Individuals With Disabilities In
DHS-Conducted                  Programs               And          Activities            (Non-Employment),
https://www.dhs.gov/sites/default/files/publications/dhs-instruction-nondiscrimination-individuals-
disabilities_03-07-15.pdf (last visited May 13, 2020).


                                                       24
         Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 25 of 67



access to medical care during transport despite her obvious, serious, and emergent suffering and

medical needs.

           166.    Defendants’ discriminatory, negligent and reckless acts and omissions increased the

risk that Roxsana would contract additional illnesses or develop complications of her existing medical

conditions, particularly in light of her known HIV-positive status, and caused her condition to

deteriorate, diminishing her chance of improved health and causing her to lose her chance to survive.

           167.    Even in the absence of these federally imposed standards, each Defendant had a non-

discretionary and non-delegable duty under the laws of each state to render emergency medical aid for

a person in their care, regardless whether it was for transportation or detention. 27

                                                CLAIMS FOR RELIEF

                             COUNT ONE AGAINST ALL DEFENDANTS
                  VIOLATION OF SECTION 504 OF THE REHABILITATION ACT, 29 U.S.C. § 794

           168.    Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.

           169.    Section 504 of the Rehabilitation Act prohibits discrimination on the basis of disability

in: (1) any program or activity receiving federal financial assistance; or (2) under any program or activity

conducted by any Executive agency or the U.S. Postal Service. 29 U.S.C. § 794.

           170.    Under Section 504, “[n]o qualified individual with a disability in the United States shall,

by reason of his or her disability, be excluded from participation in, be denied benefits of, or otherwise

be subjected to discrimination under any program or activity conducted by the Department [of

Homeland Security.]” 6 C.F.R. § 15.30(a); accord 28 C.F.R. § 39.130 (covering EOIR); see also 29 U.S.C.

§ 794.




27   Cal. Civ. Code § 2100 (West); N.M. Stat. Ann. § 55-7-309 (West); Tex. Transp. Code Ann. § 5.001 (West).


                                                         25
       Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 26 of 67



         171.   Section 504 not only forbids facial discrimination against individuals with disabilities,

but also requires executive agencies such as DHS to ensure that its agency components and their

contractors alter their policies and practices to ensure individuals with disabilities do not suffer

discrimination as a result of their disability. See Sch. Bd. of Nassau Cty., Fla. v. Arline, 480 U.S. 273, 288

n.17 (1987); Alexander v. Choate, 469 U.S. 287, 300 (1985); see also 28 C.F.R. § 35.130(b)(7) (“A public

entity shall make reasonable modifications in policies, practices, or procedures when the modifications

are necessary to avoid discrimination on the basis of disability, unless the public entity can demonstrate

that making the modifications would fundamentally alter the nature of the service, program, or

activity.”).

         172.   Section 504 requires DHS and Defendants to make reasonable accommodations

(modifications) to their programs, services, or activities unless such accommodations would constitute

a fundamental alteration or undue hardship.

         173.   Section 504 imposes an affirmative obligation on DHS and Defendants to ensure their

programs and services are accessible to people with disabilities, including by providing reasonable

accommodations.

         174.   The requirements of Section 504 apply to the immigration benefits and proceedings

that noncitizens may seek under the INA

         175.   As a DHS agency component and according to a DHS agency self-assessment for

Rehabilitation Act compliance, ICE’s contracted activities and those of its contractors are subject to

the Rehabilitation Act’s non-discrimination provision under Section 504. 28 See also Instruction on

Nondiscrimination for Individuals with Disabilities in DHS-Conducted Programs and Activities



28 DEPARTMENT OF HOMELAND SECURITY, Instruction On Nondiscrimination For Individuals With Disabilities In
DHS-Conducted                  Programs               And          Activities            (Non-Employment),
https://www.dhs.gov/sites/default/files/publications/dhs-instruction-nondiscrimination-individuals-
disabilities_03-07-15.pdf (last visited May 13, 2020).


                                                        26
           Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 27 of 67



(Non-Employment), DHS Directives System Instruction No. 065-01-001 (defining conducted

activities of DHS to include “those carried out through contractual or licensing arrangements.”).

            176.   Roxsana was an individual with a disability: Human Immunodeficiency Virus (“HIV”).

See 29 U.S.C. § 705(9)(B); 28 C.F.R. § 35.108(d)(2)(iii)(J) and the severe medical complications of HIV.

Defendants knew she was disabled or recklessly disregarded her disability.

            177.   Roxsana was entitled to the benefit of a fair and safe fear-based interview process

through USCIS and an adjudicative proceeding to either pursue her claims for relief as substantiated

by an asylum officer or obtain IJ review of a negative determination. She was also entitled to the

benefit of safe transportation and detention through participation in ICE’s STP, which was created to

facilitate access to these immigration interview and adjudicative programs.

            178.   ICE contracted with all Defendants for secure transportation and/or detention of

Roxsana as part of the STP to facilitate access to the USCIS fear-based interview program and the

EOIR adjudicative program required by law.

            179.   All Defendants operated detention transportation programs that transported Roxsana

or detention centers that housed her for ICE, and all received federal funds for doing so.

            180.   Defendants each discriminated against Roxsana because of her disability by failing to

make reasonable accommodations for her disability.

            181.   Defendants failed to ensure their transportation and detention staff had adequate

training to respond to and care for the needs of people living with HIV.

            182.   Defendants knew or should have known that their staff needed more or different

training because of multiple prior incidents where people within their custody had died or were

severely injured because of their employees’ failure to provide them timely and adequate medical

care. 29


29   See for e.g., IMMIGRATION CUSTOMS ENFORCEMENT, Detainee Death Review – Rafael Barcenas Padilla.

                                                      27
       Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 28 of 67



        183.     On repeated occasions, employees or agents of each Defendant refused requests from

Roxsana and her fellow detained asylum-seekers to provide Roxsana the medical assistance and other

disability accommodations she sought and obviously needed, evincing deliberate indifference to her

serious and evident medical and other survival needs.

        184.     Defendants failed to make reasonable accommodations in the form of medical care or

specialized transport in violation of the Rehabilitation Act.

        185.     Because of her disability, Defendants denied Roxsana the transportation, detention,

and fear-based determination and review services for which she was otherwise qualified.


JICMS#201605426, https://www.ice.gov/doclib/foia/reports/ddr-Barcenas.pdf (last visited July 31, 2020)
(reporting the death of a man detained at Otero Processing Center, run by defendant, MTC, from
bronchopneumonia after he requested medical attention on multiple occasions to beginning on March 7th, 2016
and MTC employees failed to order necessary medication and equipment); HUMAN RIGHTS WATCH, Code
Red: The Fatal Consequences of Dangerously Substandard Medical Care in Immigration Detention, (June 20,
2018),        https://www.hrw.org/report/2018/06/20/code-red/fatal-consequences-dangerously-substandard-
medical-care-immigration#_ftn222 (last visited July 31, 2020) (reporting the death of a Igor Zyazin who died
on May 1, 2016 at Otay Mesa detention center, run by defendant, CoreCivic, after being held at San Luis
Regional Detention Center run by defendant, LaSalle, where employees at both facilities failed to provide him
with medical care despite his documented heart condition and repeated complaints of chest pains and feeling
ill.); Estate of Cruz-Sanchez by & through Rivera v. United States, No. 17-CV-569-AJB-NLS, 2019 WL 4508571, at
*6 (S.D. Cal. Sept. 17, 2019), reconsideration denied, No. 17-CV-569-AJB-NLS, 2020 WL 3868495 (S.D. Cal.
July 9, 2020) (denying defendants motion for summary judgment of surviving wife’s wrongful death claim for
the death of her former husband, Gerardo Cruz-Sanchez, who died at Otay Mesa Detention Center March 1,
2016, from pneumonia after staff failed to provide him with medical care despite his inability to eat for a week
and vomiting blood and repeated requests for medical attention. The Southern District Court of California
found that CoreCivic had a duty to provide medical care to those in its custody and found that a material issue
of fact existed as to whether CoreCivic’s employee had received training to respond to medical emergencies
because he admitted he could not remember); THE AMERICAN CIVIL LIBERTIES UNION, Fatal Neglect: How
ICE                Ignores          Deaths            in             Detention,        (February           2016),
https://www.aclu.org/sites/default/files/field_document/fatal_neglect_acludwnnijc.pdf (last visited July 31,
2020) (reporting the death of Mauro Rivera, a man living with HIV, while in custody at El Paso Processing
Center, where defendant, GPS maintains a contract with ICE to staff the facility. Mr. Rivera died from
disseminated cryptococcosis, an infection associated with immune-suppressed individuals, following staff’s
inadequate medical screenings of Mr. Rivera, failure to transfer Mr. Rivera’s critical medical information, and
their failure to timely address Mr. Rivera’s emergent medical needs.); Curtis v. TransCor Am., LLC, 877 F. Supp.
2d 578, 579 (N.D. Ill. 2012)(the wrongful death lawsuit for the death of Joseph Curtis who died in June 2009
from heat stroke after defendant, TransCor transported him in 95 degree weather without air conditioning);
Kinslow v. Transcor Am., LLC, No. CIV A 06 C 4023, 2006 WL 3486866, at *1 (N.D. Ill. Dec. 1, 2006), aff'd sub
nom. Kinslow v. Pullara, 538 F.3d 687 (7th Cir. 2008) (dismissed pro se complaint of Jimmy Kinslow for failing to
properly plead section 1983 claim, who sued defendant, TransCor, for rendering his Hepatitis C treatment
ineffective after its employees failed to provide him with medical attention during his transportation over 6
days causing him severe pain and deterioration of his condition.)


                                                         28
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 29 of 67



        186.    As a result of Defendants’ violations of the Rehabilitation Act, Plaintiff is entitled to

compensatory and punitive damages.

                             COUNT TWO AGAINST ALL DEFENDANTS
                                     NEGLIGENCE PER SE

        187.    Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.

        188.    Pursuant to their contracts with ICE, all six Defendants were responsible for

Roxsana’s custody, control and care and had a duty to ensure Roxsana was free from unreasonable

risk of harm.

        189.    Each Defendant owed Roxsana a heightened duty of care to protect her from

foreseeable harm because of the special relationship created when Roxsana was placed in each

Defendant’s physical custody and control.

        190.    Each Defendant was required by IHSC Directives, Performance Based National

Detention Standards, the applicable regulations and licensing requirements, and the terms of its

contract(s) with ICE to assess Roxsana’s medical fitness for travel before she was transported.

        191.    The IHSC Directive pertaining to the treatment of Special Needs Patients requires that

people who are in custody, such as Roxsana, receive an assessment of their medical suitability for

transfer prior to being transported based upon their medical record. And, for those living with HIV,

that they receive a 30-day supply of HIV medication and scheduled appropriate follow up medical

appointments. 30 This Directive also requires that when staff identify a person to be transferred who

has a special need that the staff person notify ICE. Defendants, who were subject to this directive as




30 ICE HEALTH SERVICES CORPS, IHSC Directive 03/11 / ERO Directive NO 11742.2 re Special Needs Patients, ¶4-

5 at 5 (March 24, 2016).


                                                       29
          Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 30 of 67



contracted “custody officers,” 31 failed to provide Roxsana with any of these safety measures prior to

transporting her.

            192.         Roxsana was within the class of persons intended to be protected by this directive.

The stated purpose of the directive is to “set forth the policies and procedures for determining and

providing care for U.S. Immigration and Customs Enforcement (ICE) detainees determined to have

special needs who are housed in ICE-owned or contracted detention facilities.” 32 The Directive’s

definition of a “Special Need” includes a detainee that is “chronically ill” or “acutely ill”. 33 Roxsana

was a person in ICE detention living with the chronic illness of HIV. Additionally, she was accutely

ill at the time she was transported by defendants. It was foreseeable that Roxsana’s health would

sharply deteriorate as a result of Defendants’ failure to alert requisite personnel of her special needs

or provide her with a suitability assessment, HIV medication, and appropriate medical appointments

to ensure continuity of care.

            193.         The IHSC Directive pertaining to Care of Chronic Conditions outlines the

requirements of ICE and ICE contracted facilities to care for people in their custody living with

chronic conditions. 34 It requires that health staff refer detainees with chronic health conditions to an

appropriate medical provider and the medical provider to enroll the detainee in a chronic care program

to “decrease the frequency and severity of symptoms, prevent disease progression and complication,

and foster improved function” 35 and to “assure stability,”. 36 HIV is defined as a chronic condition for




31   Id., at ¶7 p. 6.
32   Id. at ¶1 p. 1.
33   Id. at ¶4-1 p. 1.
34   ICE HEALTH SERVICES CORPS, IHSC Directive 03-03, ERO Directive Number 11737.3, (March 25, 2016).
35   Id. at ¶4 p.1-2,
36   Id. at 4-3, p. 2.


                                                           30
          Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 31 of 67



purposes of this directive. 37 Roxsana was a person living with a chronic condition and Defendants

failed to provide Roxsana with an appropriate medical provider.

            194.      Roxsana was within the class of persons that this directive was intended to protect as

she was a person living with HIV, and it is foreseeable that defendants’ failure to provide her with

appropriate care to treat her HIV would result in the deterioration of her health.

            195.      The IHSC Directive 03-32 / ERO Directive No. 11853.33 – Significant Detainee

Illness outlines the obligations of ICE and ICE contractors to identify and respond to significant

detainee illnesses. 38 This Directive requires that staff place any person within their custody identified

as living with a significant illness on the Significant Detainee Illness (“SDI”) list, and immediately

bring any emergent conditions to the attention of appropriate medical providers. 39 Qualifying

conditions to be placed on the SDI list include but not are not limited to people diagnosed with life

threatening conditions including sepsis and severe complications from AIDS. 40 Roxsana was a person

with a significant illness because prior to her transport, she was diagnosed with sepsis. Upon her

hospitalization Roxsana was diagnosed with AIDS. Her medical records reveal she was living with co-

infections including Multi-Centric Castleman’s disease and early signs of Kaposi sarcoma. Defendants

failed to notify any required personnel or provide her with immediate medical attention despite her

rapidly deteriorating health.

            196.      The Performance Based National Detention Standards provide:

                    If a detainee becomes ill while in transit, the assigned transportation staff shall
            take appropriate action and alert the receiving office in order to prepare to handle the
            situation. If a detainee becomes ill while in transit and the illness requires immediate
            medical treatment (e.g., in the event of a heart attack), assigned transportation staff

37   Id. at ¶4-2, p. 2.
38ICE HEALTH SERVICES CORPS, IHSC Directive 03-32 / ERO Directive No. 11853.33 – Significant Detainee Illness,
(Dec. 1, 2015).
39   Id. at ¶4 p. 1-2.
40   Id. at ¶ 4-3(a),(g).


                                                          31
           Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 32 of 67



             shall request assistance from the nearest medical facility, local law enforcement
             agencies and emergency services. The transportation staff shall initiate life-saving
             procedures as time- appropriate, proceeding if security permits. The closest ICE/ERO
             office shall prepare procurement paperwork and make arrangements for
             hospitalization, security, etc. 41

             197.       This Standard also requires that officers adhere to the regular detention nutrition

standards and provide meals on trips longer than 6 hours. 42 Further, “Officers shall consider when

the detainees last ate before serving meals and snacks. Special considerations shall be given to […]

detainees who have medical conditions.” 43 This standard mandates that “[t]he crew shall maintain a

constant supply of drinking water and ice in the water container(s), along with paper cups.” 44 They

further require that all staff transporting people in ICE custody maintain the “utmost professionalism”

and the sanitation fo the vehicle. 45

             198.       Roxsana was within the class of people this standard was intended to protect because

its stated purpose is “to prevent harm to […] detainees […] by ensuring that […] detainees are

transported in a secure, safe and humane manner, under the supervision of trained and experienced

staff.” 46

             199.       ICE Policy 11022.1 requires that the complete medical record, medical summary and

at least 7 days of medication accompany any person transferred within ICE custody. 47




41UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT, 2011 Operations Manual ICE Performance-
Based    National   Detention   Standards    1-3   Transportation By Land, at 46     (2011),
https://www.ice.gov/doclib/detention-standards/2011/1-3.pdf
42   Id. at 43.
43   Id.
44   Id.
45   Id. at 44.
46   Id. at ¶1 p. 36.
47   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT, ICE Policy 11022.1, 10-11, (Jan. 4, 2012).


                                                           32
           Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 33 of 67



            200.     Section 5-11 provides: “[t]he transporting officer may not transport a detainee without

the Medical Transfer Summary. The transporting officer will review the information for completeness

and make sure that he or she has the in-transit supplies required to provide to the detainee as indicated

on the USM-553 or equivalent Medical Transfer Summary.” 48

            201.     Defendants did not have any of the required documentation or medication required

by this policy and nevertheless, each transported her in violation of this unequivocal policy.

            202.     The Performance Based National Detention Standards also provide: “Detainees shall

have access to a continuum of health care services, including screening, prevention, health education,

diagnosis and treatment.” 49 These binding, non-discretionary standards also require the timely

provision of medication, prompt response to medical emergencies and timely follow up on requests

for medical attention by detainees. 50 If a detainee becomes gravely ill, Standard 4.7 requires “transfer

of the detainee to an appropriate off-site medical or community facility if appropriate and medically

necessary” and immediate notification of the facility administrator and/or ICE/ERO field office. 51

            203.     Each Defendant violated the Performance Based National Detention Standards, the

IHSC Directives, the applicable regulations and licensing requirements, and the terms of its contract(s)

with ICE when its employees failed to assess Roxsana’s medical fitness for travel before she was

transported, failed to notify appropriate personnel or follow the above outlined policies intended to

ensure the safety of people in detention, failed to provide her adequate food, water, restroom access,




48   Id.
49 UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT, 2011 Operations Manual ICE Performance-
Based National Detention Standards 4.3 Medical Care, at 257 (2011), https://www.ice.gov/doclib/detention-
standards/2011/4-3.pdf.
50   Id., at 259, 257.
51UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT, 2011 Operations Manual ICE Performance-
Based National Detention Standards 4.7 Terminal Illness, Advance Directives and Death, at 339 (2011),
https://www.ice.gov/doclib/detention-standards/2011/4-7.pdf


                                                         33
          Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 34 of 67



and access to medical care, including HIV medication and medical treatment for her emergent medical

conditions.

            204.    Roxsana was in the class of persons sought to be protected by the Performance Based

National Detention Standards, the applicable regulations and licensing requirements, and the terms of

Defendants’ contract(s) with ICE. As ICE’s preamble to these standards states on its website:

“PBNDS 2011 reflects ICE’s ongoing effort to tailor the conditions of immigration detention to its

unique purpose while maintaining a safe and secure detention environment for […] detainees” and “is

crafted to improve medical and mental health services.” 52

            205.    The increased risk that Roxsana would become ill and her physical condition would

deteriorate resulting in her death are the types of harms that the Performance Based National

Detention Standards, the applicable regulations and licensing requirements, and the aforementioned

terms of each Defendant’s contract(s) with ICE are meant to prevent. As ICE’s website states

pertaining to its medical standards: “This detention standard ensures that detainees have access to

appropriate and necessary medical, dental and mental health care, including emergency services.” 53

            206.    Each Defendant’s employees were acting in the scope of their employment and/or

aided in agency by the authority conferred by each Defendant throughout the time that Roxsana was

in their respective custody and control.

            207.    As a direct and proximate cause of the intentional, malicious, reckless and negligent

acts and omissions of each Defendant’s employees, Roxsana suffered severe and foreseeable harm,

including rapid deterioration of her physical condition, physical pain and distress, emotional distress,

the lost chance for her condition to improve, the lost chance for her to survive and, ultimately, death.



52UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT, 2011 Operations Manual ICE Performance-
Based National Detention Standards, (2011), https://www.ice.gov/detention-standards/2011.
53   Id., at 257.


                                                       34
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 35 of 67



       208.    Each Defendant acted unreasonably and in violation of applicable standards, rules,

regulations and contract provisions when it chose to transport Roxsana in the condition she was in,

failed to provide her with adequate medical assessments prior to transport, and denied her access to

medication, adequate food, water, bathroom facilities, and access to medical care during transport and

detention despite her obvious, serious, and emergent suffering and medical needs.

       209.    These acts and omissions by each Defendant’s employees were intentional, wanton,

malicious and/or exhibited a deliberate and conscious disregard for Roxsana’s rights and life, and

should be punished with an award of punitive damages.

       210.    Each Defendant is vicariously liable for the intentional, malicious, reckless and

negligent acts and omissions of its employees throughout the time that Roxsana was in each

Defendant’s respective custody and control. Each Defendant’s employees were aided in agency to

commit such acts against Roxsana by their total control over and custody of Roxsana and by the

danger each Defendant placed her in as a result of her extreme physical and emotional vulnerability

while in their respective custody and control.

                           COUNT THREE AGAINST DEFENDANT MTC
                              NEGLIGENCE UNDER CALIFORNIA LAW

       211.    Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.

       212.    Defendant MTC was charged with Roxsana’s custody and care pursuant to its

contract(s) with ICE and had a duty to ensure Roxsana was free from unreasonable risk of harm.

       213.    Defendant MTC owed Roxsana a heightened duty of care to protect her from harm

because of the special relationship created when Roxsana was placed in the company’s physical

custody and control. Defendant MTC further placed Roxsana in danger by choosing to transport her

when she was in a severely vulnerable physical and emotional condition.




                                                    35
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 36 of 67



        214.    Defendant MTC also owed her a duty of care as a common carrier pursuant to

California Civil Code Section 2100, and as an entity involved in government prisoner transport

pursuant to California Government Code Section 845.6.

        215.    Defendant MTC’s employees were acting in the scope of their employment

throughout the time that Roxsana was in the custody and control of MTC. Roxsana’s symptoms of

cough, fatigue, weakness, phlegm and fever were so severe that her illness was obvious to Defendant

MTC’s employees. Defendant MTC’s employees knew or should have known that Roxsana was HIV-

positive and at risk for contracting additional illnesses, developing complications of her existing

medical condition, and deteriorating physical health. Furthermore, Roxsana and her fellow asylum-

seekers’ repeated requests for medical help to MTC employees further evidenced the urgency of

Roxsana’s deteriorating health and her need of medical assistance. It was foreseeable that failing to

provide Roxsana an adequate medical assessment before transporting her, failing to provide her

prescribed medication, and failing to provide Roxsana with medical care would create an unreasonable

risk of Roxsana’s physical condition deteriorating, resulting in her death.

        216.    Roxsana’s deteriorating physical and emotional condition and her aggressively

developing illness while in the care of Defendant MTC presented a serious and obvious medical need.

        217.    Defendant MTC acted unreasonably and breached its duty of care when it chose to

transport Roxsana in the condition she was in, failed to provide her with adequate medical assessments

prior to transport, transported her despite lacking the required medical documentation, denied her

access to medical care during transport despite her obvious, serious, and emergent suffering and

medical needs, denied her access to adequate food, water, bathroom facilities, instructed Roxsana and

the other detainees to urinate on themselves, and failed to comply with applicable federal rules,

regulations and contract requirements for the treatment of detainees when its employees transported

Roxsana from San Ysidro, California to SLRDC in San Luis, Arizona.


                                                     36
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 37 of 67



        218.    It was foreseeable that these acts and omissions of Defendant MTC’s employees

would increase the risk of harm to Roxsana and cause her harm, including mental anguish, pain and

suffering, exacerbation of her illness, deterioration of her physical condition, and death.

        219.    As a direct and proximate cause of the intentional, malicious, reckless and negligent

acts and omissions of Defendant MTC’s employees, Roxsana suffered severe and foreseeable physical

and emotional pain and suffering, rapidly declining health, deterioration of her physical condition, the

lost chance for her condition to improve, the lost chance for her to survive and, ultimately, death.

        220.    Defendant MTC’s employees’ acts and omissions were intentional, wanton, malicious

and/or exhibited a deliberate and conscious disregard for Roxsana’s rights and life, and should be

punished with an award of punitive damages.

        221.    Defendant MTC is vicariously liable for the intentional, malicious, reckless and

negligent acts and omissions of Defendant MTC’s employees throughout the time that Roxsana was

in the custody and control of Defendant MTC. Defendant MTC’s employees were aided in agency to

commit such acts against Roxsana by their total control over and custody of Roxsana and by her

extreme physical and emotional vulnerability while in Defendant’s custody and control.

                         COUNT FOUR AGAINST DEFENDANT MTC
                    NEGLIGENT HIRING, RETENTION, TRAINING AND SUPERVISION
                                   UNDER CALIFORNIA LAW

        222.    Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.

        223.    Roxsana’s aggressively developing illness while in the custody of Defendant MTC

presented a serious medical need. Roxsana’s illness was obvious to Defendant MTC’s employees

because she was exhibiting persistent and worsening symptoms of cough, fatigue, weakness, vomiting,

phlegm and fever, and because Roxsana’s and her fellow asylum-seekers’ repeated requests for medical




                                                     37
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 38 of 67



help to MTC’s employees further evidenced the urgency of Roxsana’s deteriorating health and her

need of medical assistance.

       224.    Employees of Defendant MTC, who were charged with Roxsana’s custody and care

pursuant to Defendant MTC’s contract(s) with ICE, had a duty to ensure Roxsana was free from

unreasonable risk of harm when they detained her and then on May 14, 2018 transported her by bus

from California to SLRDC. Defendant MTC’s employees also owed Roxsana a heightened duty of

care to protect her from harm because of the special relationship created when Roxsana was placed

in Defendant MTC’s physical custody and control. In addition, Defendant MTC owed Roxsana a

heightened duty of care because MTC placed Roxsana in danger by choosing to transport her when

she was in a severely vulnerable physical and emotional condition. Defendant MTC also owed her a

duty of care as a common carrier pursuant to California Civil Code Section 2100, and as an entity

involved in government prisoner transport pursuant to California Government Code Section 845.6.

       225.    Defendant’s negligence included the failure to adequately hire, train, supervise and

correct its employees on conducting fitness for travel screening before transporting such detainees,

on the necessity of providing adequate food, water, medication and restroom access, on the

documentation required to transfer her, and on responding to emergent medical problems during

transport. Defendant MTC failed to hire competent employees who followed the safety guidelines

required of all federal contractors with ICE, negligently retained them, and/or failed to adequately

train, manage, supervise and discipline the employees who repeatedly breached their duty of care to

Roxsana. These employees failed to summon medical care despite her illness and deteriorating physical

condition. They also cruelly refused to allow Roxsana to use the restroom during the journey and

instructed the detainees, including Roxsana, to urinate on themselves, exacerbating Roxsana’s mental

anguish and suffering. Further, these MTC employees failed to provide sufficient water and food to

Roxsana during this transfer, exacerbating her weakness, illness and suffering.


                                                    38
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 39 of 67



       226.    Defendant MTC breached its duty of care to Roxsana by failing to use ordinary care

in hiring, training, managing, and supervising its employees who transported Roxsana. Defendant

MTC also failed to use ordinary care in enforcing the regulations, policies and contract provisions

described above in this Amended Complaint regarding transfer and transport of detainees, including

pre-transport fitness for travel assessments, the provision of adequate food, water, medications, and

restroom access during transport, and responding to detainees’ medical needs during transport.

       227.    Defendant MTC’s employees were acting within the scope of their employment when

they refused to provide Roxsana with immediate medical care, denied her sufficient food, water and

restroom access, and forced Roxsana and the other detainees to urinate in their bus seats when they

performed their contracted duties to transport Roxsana.

       228.    It was foreseeable and Defendant MTC knew or should have known that its

inadequate hiring, training, supervision, and policy enforcement would create an unreasonable risk of

harm to detainees, like Roxsana, in its custody and control.

       229.    Defendant MTC knew or should have known that such acts and omissions were

unlawful under ICE policies and California law. Defendant MTC knew or should have known that

the employees who transported the detainees were likely to cause harm to them because MTC failed

to provide sufficient food and water for the trip, failed to sufficiently train and supervise these

employees, failed to address the conduct of its employees that caused the bus seats to be stained with

urine prior to Roxsana’s transport, and failed to address the obvious fact that its employees were

abusing their authority. By failing to take any action, MTC ratified such cruel, inhumane behavior.

Not a single employee who transported Roxsana provided her with medical care or adequate food,

water and restroom access.

       230.    Defendant MTC’s repeated refusals to provide medical care and the basic necessities

for Roxsana’s safekeeping constituted intentional, reckless and negligent disregard for Roxsana’s life.


                                                    39
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 40 of 67



The unlawful and repeated denial of medical care by Defendant MTC’s employees, who were charged

with Roxsana’s custody and care, was the actual and proximate cause of Roxsana’s foreseeable severe

pain, suffering, rapidly declining health, and, ultimately, death.

        231.    Defendant MTC had a practice of endorsing the negligent acts and omissions of its

employees by failing to conduct thorough and objective reviews and/or enforcement of corrective

measures when a detainee’s health deteriorated while in Defendant’s custody and control.

        232.    Upon information and belief, Defendant MTC has not disciplined nor taken any

corrective action against these employees for these unreasonable and unlawful acts and omissions.

Defendant MTC knew or should have known that such acts and omissions were unlawful and would

create and unreasonable risk of harm to detainees in its custody and control.

        233.    Defendant MTC’s acts and omissions were intentional, wanton, malicious and/or

exhibited a deliberate and conscious disregard for Roxsana’s rights and life, and should be punished

with an award of punitive damages.

                        COUNT FIVE AGAINST DEFENDANT MTC
           FAILURE TO SUMMON MEDICAL CARE FOR PRISONERS, UNDER Cal. Gov. Code §
                                      845.6

        234.    Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.

        235.    Roxsana’s aggressively developing illness while in the custody of Defendant MTC

presented a serious medical need. Her persistent symptoms of cough, phlegm, fatigue, vomiting,

diarrhea and weight loss were visibly apparent from the time she was taken into CBP custody until

her death, including to people who are not medically trained.

        236.    Employees of Defendant MTC, who were charged with Roxsana’s custody and care,

were acting within the scope of their employment when they transported her from California to

SLRDC on May 14, 2018 and failed to summon medical care despite her alarming and visible


                                                      40
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 41 of 67



symptoms. Because Roxsana’s symptoms of cough, fatigue, weakness, vomiting, phlegm and fever

were so severe her illness was obvious even to a lay person. Furthermore, Roxsana’s and the

caravanners’ repeated requests for medical help to Defendant MTC’s employees evidenced the

urgency of Roxsana’s health.

        237.    These repeated refusals to provide medical care to Roxsana constituted intentional,

reckless and negligent disregard for Roxsana’s life.

        238.    As a direct and proximate cause of the intentional, malicious, reckless, and negligent

acts and omissions of Defendant MTC’s employees, Roxsana experienced foreseeable severe physical

and emotional pain and suffering and lost her chance to live, in violation of California law.

        239.    Defendant MTC’s employees’ acts and omissions were intentional, wanton, malicious

and/or exhibited a deliberate and conscious disregard for Roxsana’s rights and life, and should be

punished with an award of punitive damages.

                           COUNT SIX AGAINST DEFENDANT MTC
              INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS UNDER CALIFORNIA LAW

        240.    Plaintiffs re-allege and incorporate by reference all allegations in the foregoing

paragraphs.

        241.    Defendant MTC’s employees outrageously denied Roxsana the basic necessities of

medical care, food, water and restroom access for the entire bus ride from California until they reached

SLRDC lasting from approximately 12:30 p.m. until 5:30 p.m. Roxsana, who was gravely ill and

experiencing recurring vomiting and diarrhea, asked the officers wearing beige color uniforms to use

the restroom and to remove the handcuffs in order to do so; MTC’s employees refused and instructed

the detainees to urinate on themselves. The bus seats were stained and smelled like urine.

        242.    The extreme and outrageous conduct by MTC employees constituted reckless

disregard for the severe emotional distress they caused Roxsana.




                                                       41
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 42 of 67



       243.     When they arrived at SLRDC, Roxsana used the restroom approximately every fifteen

minutes. When she was not using the restroom, she laid on the floor from fatigue, coughing.

       244.     Multiple times Roxana and other detainees requested medical care for Roxsana from

the MTC employees transporting them. The employees ignored their pleas and one responded “shut

up!” None of the officers responsible for transporting them arranged for or provided Roxsana with

any medical care.

       245.     When Roxsana arrived at SLRDC several detainees who had been separated at the

border were reunited and many were shocked by Roxsana’s ill appearance and how quickly her health

had declined.

       246.     As a direct and proximate cause of MTC’s employees’ malicious, wanton, reckless and

negligent acts, Roxsana experienced severe physical and emotional pain and suffering and mental

anguish. On multiple occasions, Roxsana confided in other caravan members that she did not believe

she would survive in CBP and ICE custody.

       247.     MTC is vicariously liable for the intentional infliction of emotional distress caused by

its employees. At all material times, MTC’s employees were aided in agency by the substantial power

and authority afforded to them to control almost every aspect of Roxsana’s life while she was in their

custody and control.

                       COUNT SEVEN AGAINST DEFENDANTS LASALLE
                              NEGLIGENCE UNDER ARIZONA LAW

       248.     Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.

       249.     Defendants LaSalle were charged with Roxsana’s custody and care pursuant to their

contract(s) with ICE and had a duty to ensure Roxsana was free from unreasonable risk of harm.

       250.     Defendants LaSalle owed Roxsana a heightened duty of care to protect her from harm

because of the special relationship created when Roxsana was placed in the companies’ physical

                                                     42
        Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 43 of 67



custody and control. Defendants LaSalle further placed Roxsana in danger by choosing to transport

her when she was in a severely vulnerable physical and emotional condition.

         251.   Defendants LaSalle’s employees were acting in the scope of their employment

throughout the time that Roxsana was in the custody and control of LaSalle. Roxsana’s symptoms of

cough, fatigue, weakness, phlegm and fever were so severe that her illness was obvious to Defendant’s

employees. Defendants LaSalle’s employees knew or should have known that Roxsana was HIV-

positive and at risk for contracting additional illnesses, developing complications of her existing

medical condition, and deteriorating physical health. Furthermore, Roxsana’s and her fellow asylum-

seekers’ repeated requests for medical help to LaSalle’s employees further evidenced the urgency of

Roxsana’s deteriorating health and her need of medical assistance.

         252.   It was foreseeable that failing to provide Roxsana with an adequate medical assessment

before transporting her, failing to provide her prescribed medication, and failing to provide Roxsana

with medical care would create an unreasonable risk of Roxsana’s physical condition deteriorating,

resulting in her death.

         253.   Roxsana’s deteriorating physical and emotional condition and her aggressively

developing illness while in the care of Defendants LaSalle presented a serious and obvious medical

need.

         254.   Defendants LaSalle breached their duty of care by failing to provide Roxsana with

emergent medical care on May 14 and 15, 2018, when it transported Roxsana and detained her at

SLRDC and their employees witnessed Roxsana laying on the floor, coughing, and frequently using

the restroom because she was suffering from severe diarrhea and vomiting. LaSalle’s failure to provide

Roxsana with medical care was a blatant violation of the standards required for treatment of detainees

within ICE custody to provide a medical screening within 12 hours of being taken into custody and

Arizona law, including Title 31 of Arizona’s revised statutes. Defendants LaSalle acted unreasonably


                                                    43
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 44 of 67



and breached their duty of care when their employees chose to transport Roxsana in the condition

she was in, failed to provide her with adequate medical assessments prior to transport, transported her

despite lacking the required medical documentation, denied her access to medical care during transport

despite her obvious, serious, and emergent suffering and medical needs.

        255.    It was foreseeable that these acts and omissions of Defendants LaSalle’s employees

would increase the risk of harm to Roxsana and cause her harm, including mental anguish, pain and

suffering, exacerbation of her illness, deterioration of her physical condition, and death.

        256.    As a direct and proximate cause of the intentional, malicious, reckless and negligent

acts and omissions of Defendants LaSalle’s employees, Roxsana suffered severe and foreseeable

physical and emotional pain and suffering, rapidly declining health, deterioration of her physical

condition, the lost chance for her condition to improve, the lost chance for her to survive and,

ultimately, death.

        257.    Defendants LaSalle’s employees’ acts and omissions were intentional, wanton,

malicious and/or exhibited a deliberate and conscious disregard for Roxsana’s rights and life, and

should be punished with an award of punitive damages.

        258.    Defendants LaSalle are vicariously liable for the intentional, malicious, reckless and

negligent acts and omissions of Defendants LaSalle’s employees throughout the time that Roxsana

was in the custody and control of Defendant. Defendants LaSalle’s employees were aided in agency

to commit such acts against Roxsana by their total control over and custody of Roxsana and by her

extreme physical and emotional vulnerability while in Defendants LaSalle’s custody and control.

                   COUNT EIGHT AGAINST DEFENDANTS LASALLE
          NEGLIGENT HIRING, RETENTION, TRAINING AND SUPERVISION UNDER ARIZONA
                                       LAW

        259.    Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.


                                                     44
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 45 of 67



        260.    Roxsana’s aggressively developing illness while in the custody of Defendants LaSalle

presented a serious medical need. Roxsana’s illness was obvious to Defendants LaSalle’s employees,

because she was exhibiting persistent and worsening symptoms of cough, fatigue, weakness, vomiting,

phlegm and fever, and because Roxsana’s and her fellow asylum-seekers’ repeated requests for medical

help to LaSalle’s employees further evidenced the urgency of Roxsana’s deteriorating health and her

need of medical assistance.

        261.    Employees of Defendants LaSalle, who were charged with Roxsana’s custody and care

pursuant to Defendants LaSalle’s contract(s) with ICE, had a duty to ensure Roxsana was free from

unreasonable risk of harm on May 14, 2018 when she was detained at SLRDC and on May 15, 2018,

when they transported Roxsana to the airport. Defendants LaSalle’s employees also owed Roxsana a

heightened duty of care to protect her from harm because of the special relationship created when

Roxsana was placed in Defendants’ physical custody and control. In addition, Defendants LaSalle

owed Roxsana a heightened duty of care because LaSalle placed Roxsana in danger by choosing to

transport her when she was in a severely vulnerable physical and emotional condition.

        262.    Defendants LaSalle’s negligence included the failure to adequately hire, train, supervise

and correct its employees on conducting fitness for travel screening before transporting such

detainees, reviewing and providing required medical documentation, on the necessity of providing

medication, adequate food, water and restroom access, and on responding to emergent medical

problems. Defendants LaSalle failed to hire competent employees who followed the safety guidelines

required of all federal contractors with ICE, negligently retained them, and/or failed to adequately

train, manage, supervise and discipline the employees who repeatedly breached their duty of care to

Roxsana. Further, these LaSalle employees failed to provide sufficient water and food to Roxsana

during this transfer, exacerbating her weakness, illness and suffering.




                                                     45
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 46 of 67



        263.    Defendants LaSalle breached their duty of care to Roxsana by failing to use ordinary

care in hiring, training, managing, and supervising its employees who detained and transported

Roxsana. Defendants LaSalle also failed to use ordinary care in enforcing the regulations, policies and

contract provisions described above in this Amended Complaint regarding the detention, transfer and

transport of detainees, including pre-transport fitness for travel assessments, the provision of adequate

food, water, medications, and responding to detainees’ medical needs.

        264.    Defendants LaSalle’s employees were acting within the scope of their employment

when, on May 14, 2018, Roxsana was in their custody, and they failed to provide immediate medical

attention when they witnessed her lying on the floor coughing at SLRDC and frequently using the

restroom due to vomiting and diarrhea. Defendants LaSalle’s employees were also acting within the

scope of their employment when and, on May 15, 2018, they transported Roxsana to the airport and

they refused to provide her with medical care despite her obvious need for medical assistance and

multiple requests for help from Roxsana and other detainees. They were also acting within the scope

of their employment when they denied Roxsana sufficient food, water and restroom access and one

LaSalle Transport employee threatened the detainees, saying words to the effect of: “behave because

if you don’t something bad is going to happen.”

        265.    It was foreseeable and Defendants LaSalle knew or should have known that its

inadequate hiring, training, supervision, and policy enforcement would create an unreasonable risk of

harm to detainees, like Roxsana, in their custody and control.

        266.    Defendants LaSalle knew or should have known that such acts and omissions were

unlawful under ICE rules and Arizona law. Defendant knew or should have known that the employees

who held Roxsana in custody and transported her were likely to cause harm to Roxsana when they

failed to provide her with medical care because there were high level officials onsite at SLRDC when

Roxsana was refused care. LaSalle failed to sufficiently train and supervise these employees, and failed


                                                     46
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 47 of 67



to address the obvious fact that their employees were abusing their authority. By failing to take any

action, LaSalle ratified such cruel, inhumane behavior. Not a single employee who transported

Roxsana or witnessed her lying on the ground with fatigue at SLRDC provided her with medical care,

medications or relief from her suffering, despite her pleas for care and assistance.

        267.    Defendants LaSalle’s repeated refusals to provide medical care and the basic

necessities for Roxsana’s safekeeping constituted intentional, reckless and negligent disregard for

Roxsana’s life. The unlawful and repeated denial of medical care by Defendants LaSalle’s employees,

who were charged with Roxsana’s custody and care, was the actual and proximate cause of Roxsana’s

foreseeable severe pain, suffering, rapidly declining health, and, ultimately, death.

        268.    Defendants LaSalle had a practice of endorsing the negligent acts and omissions of its

employees by failing to conduct thorough and objective reviews and/or enforcement of corrective

measures when a detainee’s health deteriorated while in Defendants LaSalle’s custody and control.

        269.    Upon information and belief, Defendants LaSalle have not disciplined nor taken any

corrective action against these employees for these unreasonable and unlawful acts and omissions.

Defendants LaSalle knew or should have known that such acts and omissions were unlawful and

would create and unreasonable risk of harm to detainees in its custody and control.

        270.    Defendants LaSalle’s acts and omissions were intentional, wanton, malicious and/or

exhibited a deliberate and conscious disregard for Roxsana’s rights and life, and should be punished

with an award of punitive damages.

                       COUNT NINE AGAINST DEFENDANTS LASALLE
               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS UNDER ARIZONA LAW

        271.    Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.

        272.    Defendants LaSalle’s employees outrageously ignored Roxsana’s dire health condition

when they detained her at SLRDC on May 14 and 15, 2018 and transported her to the airport on May

                                                      47
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 48 of 67



15, 2018. Not a single officer who witnessed Roxsana lying on the floor and coughing and using the

restroom approximately every fifteen minutes to vomit sought out medical care for the several hours

she was in their custody in blatant disregard for her life and the severe emotional distress it caused

Roxsana.

       273.    Defendant LaSalle’s employees ignored Roxsana’s pleas for medical care on May 15,

2018 when they transported her on a four-hour bus ride to the airport in Mesa Arizona, and one

threatened the detainees they transported saying words to the effect of “Behave, because if you don’t

something bad is going to happen.”

       274.    LaSalle’s employees’ outrageous failure to seek medical care and threats were in

conscious disregard of Roxsana’s severe emotional distress and fear for her life. During this bus ride

Roxsana pleaded for help to a person who sat with her, saying words to the effect of, “Help me! I

don’t know if I’m going to survive.”

       275.    As a direct and proximate cause of LaSalle’s employees’ malicious, wanton, reckless

and negligent acts, Roxsana experienced severe physical and emotional pain and suffering and mental

anguish.

                           COUNT TEN AGAINST DEFENDANT GPS
                          NEGLIGENCE UNDER NEW MEXICO AND TEXAS LAW

       276.    Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.

       277.    Defendant GPS was charged with Roxsana’s custody and care pursuant to its

contract(s) with ICE and had a duty to ensure Roxsana was free from unreasonable risk of harm.

       278.    Defendant GPS owed Roxsana a heightened duty of care to protect her from harm

because of the special relationship created when Roxsana was placed in the company’s physical

custody and control. Defendant GPS further placed Roxsana in danger by choosing to transport her

when she was in a severely vulnerable physical and emotional condition.

                                                    48
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 49 of 67



        279.    Defendant’s employees were acting in the scope of their employment throughout the

time that Roxsana was in the custody and control of GPS. Roxsana’s symptoms of cough, fatigue,

weakness, phlegm and fever were so severe that her illness was obvious to Defendant’s employees.

Defendant GPS’s employees knew or should have known that Roxsana was HIV-positive and at risk

for contracting additional illnesses, developing complications of her existing medical condition, and

deteriorating physical health. Furthermore, Roxsana’s and her fellow asylum-seekers’ repeated

requests for medical help to GPS’s employees further evidenced the urgency of Roxsana’s

deteriorating health and her need of medical assistance. It was foreseeable that failing to provide

Roxsana an adequate medical assessment before transporting her, failing to provide her prescribed

medication, and failing to provide Roxsana with medical care would create an unreasonable risk of

Roxsana’s physical condition deteriorating, resulting in her death.

        280.    Roxsana’s deteriorating physical and emotional condition and her aggressively

developing illness while in the care of Defendant GPS presented a serious and obvious medical need.

        281.    Defendant acted unreasonably and breached its duty of care when it chose to transport

Roxsana in the condition she was in despite lacking the required medical documentation to, failed to

provide her with adequate medical assessments prior to transport, denied her access to medical care

during transport despite her obvious, serious, and emergent suffering and medical needs, denied her

access to adequate food, water, bathroom facilities, instructed Roxsana and the other detainees to

urinate on themselves, and failed to comply with applicable federal rules, regulations and contract

requirements for the treatment of detainees when its employees transported Roxsana from El Paso

SPC on May 16, 2018 to the ICE CAP facility in Albuquerque, New Mexico.

        282.    It was foreseeable that these acts and omissions of Defendant GPS’s employees would

increase the risk of harm to Roxsana and cause her harm, including mental anguish, pain and suffering,

exacerbation of her illness, deterioration of her physical condition, and death.


                                                     49
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 50 of 67



       283.    As a direct and proximate cause of the intentional, malicious, reckless and negligent

acts and omissions of Defendant GPS’s employees, Roxsana suffered severe and foreseeable physical

and emotional pain and suffering, rapidly declining health, deterioration of her physical condition, the

lost chance for her condition to improve, the lost chance for her to survive and, ultimately, death.

       284.    Defendant GPS’s employees’ acts and omissions were intentional, wanton, malicious

and/or exhibited a deliberate and conscious disregard for Roxsana’s rights and life, and should be

punished with an award of punitive damages.

       285.    Defendant GPS is vicariously liable for the intentional, malicious, reckless and

negligent acts and omissions of Defendant GPS’s employees throughout the time that Roxsana was

in the custody and control of Defendant. Defendant’s employees were aided in agency to commit such

acts against Roxsana by their total control over and custody of Roxsana and by her extreme physical

and emotional vulnerability while in Defendant’s custody and control.

                        COUNT ELEVEN AGAINST DEFENDANT GPS
                    NEGLIGENT HIRING, RETENTION, TRAINING AND SUPERVISION
                              UNDER NEW MEXICO AND TEXAS LAW

       286.    Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.

       287.    Roxsana’s aggressively developing illness while in the custody of Defendant GPS

presented a serious medical need. Roxsana’s illness was obvious to Defendant’s employees, because

she was exhibiting symptoms of cough, fatigue, weakness, vomiting, phlegm and fever.

       288.    Employees of Defendant GPS, who were charged with Roxsana’s custody and care

pursuant to Defendant’s contract(s) with ICE, had a duty to ensure Roxsana was free from

unreasonable risk of harm when they transported her on May 16, 2018 from El Paso SPC to the ICE

CAP facility in Albuquerque, New Mexico. Defendant GPS owed Roxsana a heightened duty of care

to protect her from harm because of the special relationship created when Roxsana was placed in


                                                     50
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 51 of 67



Defendant’s physical custody and control. In addition, Defendant owed Roxsana a heightened duty

of care because it placed Roxsana in danger by choosing to transport her when she was in a severely

vulnerable physical and emotional condition.

        289.    Defendant GPS breached its duty by negligently hiring, retaining, training and

supervising the employees who transported Roxsana and who failed to provide her with immediate

medical assistance despite her illness and deteriorating physical condition. Defendant GPS failed to

hire competent employees, hired incompetent employees who failed to follow the safety guidelines

required of all federal contractors with ICE, negligently retained these employees, and/or failed to

adequately train and supervise the employees who repeatedly breached their duty of care to Roxsana.

        290.    Defendant GPS’s negligence included the failure to adequately hire, train, supervise

and correct its employees on conducting fitness for travel screening before transporting such

detainees, on the necessity of providing adequate food, water, medication and restroom access,

reviewing and providing necessary medical documentation, and responding to emergent medical

problems during transport.

        291.    Defendant GPS failed to hire competent staff, failed to adequately train its staff to

render aid to detainees with emergent medical issues, and failed to follow through and/or enforce its

policies related to detainees with medical needs.

        292.    Defendant GPS conducted inadequate management, training, supervision and

enforcement of regulations, policies and contract provisions regarding transfer and transport of

detainees, including pre-transport fitness for travel assessments, the provision of adequate food, water,

medications, and restroom access during transport, and responding to detainees with medical needs

during transport.




                                                     51
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 52 of 67



        293.    It was foreseeable and Defendant GPS knew or should have known that its inadequate

hiring, training, supervision, and policy enforcement would create an unreasonable risk of harm to

detainees, like Roxsana, in its custody and control.

        294.    Defendant GPS failed to use ordinary care in hiring, training, managing, and

supervising its employees who transported Roxsana, and Defendant failed to use ordinary care in

enforcing the regulations, policies and contract provisions described above in this Amended

Complaint regarding transfer and transport of detainees, including pre-transport fitness for travel

assessments, the provision of adequate food, water, medications, and restroom access during

transport, and responding to detainees’ medical needs during transport.

        295.    Defendant GPS breached its duty of care by failing to provide Roxsana with immediate

medical care during transport, despite Roxsana’s and the other detainees’ repeated requests for medical

attention for her.

        296.    Defendant GPS’s employees also breached their duty of care by failing to provide

sufficient food and water—providing only an 8-ounce bottle of water for a journey that lasted almost

six hours on a day that reached 97 degrees—medications and access to restrooms, resulting in

Roxsana’s mental anguish, pain and suffering, exacerbation of her illness and lost chance of survival.

        297.    Defendant GPS’s employees were acting within the scope of their employment when

they refused to provide Roxsana with immediate medical care and denied her sufficient food, water

and restroom access as they were contracted to transport her.

        298.    Defendant GPS knew or should have known that such acts and omissions were

unlawful under ICE rules and New Mexico and Texas law and that the GPS employees who

transported the detainees were likely to cause harm to them because GPS failed to provide sufficient

food and water for the trip and knew how many people they were responsible to transport. GPS knew

or should have known that adequate food was not provided considering that GPS employees stopped


                                                       52
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 53 of 67



to eat lunch themselves while not providing any food for Roxsana and the other detainees. Not a

single GPS employee who transported Roxsana provided medications, medical care, or adequate food,

water and restroom access.

        299.    Defendant GPS’s repeated refusals to provide medical care and the basic necessities

for Roxsana’s safekeeping constituted intentional, reckless and negligent disregard for Roxsana’s life.

The unlawful and repeated denial of medical care by Defendant GPS’s employees, who were charged

with Roxsana’s custody and care, was the actual and proximate cause of Roxsana’s foreseeable severe

pain, suffering, rapidly declining health, and, ultimately, death.

        300.    Upon information and belief, Defendant GPS has not disciplined nor taken any

corrective action against these employees for these unreasonable and unlawful acts and omissions.

Defendant GPS knew or should have known that such acts and omissions were unlawful and would

create and unreasonable risk of harm to detainees in its custody and control.

        301.    Defendant GPS had a practice of endorsing the negligent acts and omissions of its

employees by failing to conduct thorough and objective reviews and/or enforcement of corrective

measures when a detainee’s health deteriorated while in Defendant’s custody and control.

        302.    Defendant GPS’s acts and omissions were intentional, wanton, malicious and/or

exhibited a deliberate and conscious disregard for Roxsana’s rights and life, and should be punished

with an award of punitive damages.

                           COUNT TWELVE AGAINST DEFENDANT GPS
                           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                UNDER NEW MEXICO AND TEXAS LAW

        303.    Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.

        304.    Defendant GPS’s employees, denied Roxsana food or water or restroom access for

the entire bus ride from El Paso SPC at approximately 9:00 a.m. until they reached the ICE CAP


                                                      53
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 54 of 67



facility in Albuquerque, New Mexico around 2:30 p.m. GPS’s employees gave each person

transported, including Roxsana, an 8-ounce bottle of water and one sandwich to last the entire five-

and-half hour journey on the bus without air conditioning on a day that reached 97 degrees Fahrenheit.

The detainees were very thirsty and hungry. They repeatedly asked for water and food. The first two

times the officers transporting them ignored them. The third time, an officer with grey hair said in

Spanish: “ya callanse” which means “shut up.” At some point during this trip Roxsana asked an officer

for water, but the officer told her he did not speak Spanish. At one point the GPS employees stopped

at a fast food restaurant to get themselves food and then ate on the bus in front of all of the hungry

and thirsty detainees.

        305.    If the detainees had to use the restroom, they had to plead with the GPS employees

repeatedly who largely ignored their requests and occasionally escorted them to a toilet bowl without

any water in it, at the back of the bus. There was no door, only a curtain separating the toilet from the

rest of the bus. There was no toilet paper and GPS’s employees refused to uncuff the detainees to use

it. When the bus would sway the waste in the toilet would spill and the whole bus stank of sewage.

        306.    Roxsana sat by herself in the back of the bus. At another point the same GPS employee

who told the detainees to “shut up” asked why they left their country if they were sick, in reference to

and acknowledging Roxsana’s visible illness. Roxsana had a fever and lots of phlegm and carried tissue

or toilet paper to blow her nose. Sometimes her sputum was bloody. Roxsana felt dizzy and extremely

exhausted, and she was so despondent it was unclear whether she had fainted or she was sleeping.

        307.    During this bus ride another detainee requested medical attention for Roxsana from

at least two different GPS employees approximately five times. One GPS employee claimed to not

understand the requests for assistance which were communicated in Spanish and the other GPS

employee refused to respond to any request for assistance for Roxsana from this detainee.




                                                     54
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 55 of 67



       308.    These acts and omissions of Defendant GPS’s employees were extreme and

outrageous under the circumstances.

       309.    The extreme and outrageous conduct by Defendant GPS’s employees, namely failure

to seek medical care and refusal to provide adequate food, water and restroom access, constituted a

conscious or reckless disregard for the severe emotional distress they caused Roxsana.

       310.    As a direct and proximate cause of the malicious, wanton, reckless and negligent acts

and omissions of Defendant GPS’s employees, Roxsana experienced severe physical and emotional

pain and suffering and mental anguish. On multiple occasions Roxsana confided to other detainees

that she did not believe she would survive in CBP and ICE custody.

       311.    Defendant GPS is vicariously liable for the intentional infliction of emotional distress

caused by its employees. At all material times, GPS employees were aided in agency by the substantial

power and authority afforded to them to control almost every aspect of Roxsana’s life while she was

in their custody and control.

       312.    When Roxsana finally arrived at Cibola on May 16, 2018 she was experiencing multiple

organ failure. The following morning when she was finally medically screened Roxsana weighed a

mere 89 pounds and was diagnosed with muscle wasting, severe dehydration, untreated HIV, fever

and cough. The examining medical provider noted Roxsana’s physical tremor, low blood pressure of

81/61, rough breathing sounds and increased white phlegm excreted in abnormally large quantities.

Roxsana died on May 25, 2018 and a doctor from Cibola General Hospital told investigators that the

actions taken by the time Roxsana arrived at Cibola were “too little, too late” and she was “way

beyond” their ability to provide her with meaningful care.

                    COUNT THIRTEEN AGAINST DEFENDANT TRANSCOR
                           NEGLIGENCE UNDER NEW MEXICO LAW

       313.    Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.

                                                    55
        Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 56 of 67



         314.   Defendant TransCor was charged with Roxsana’s custody and care pursuant to its

contract(s) with ICE and had a duty to ensure Roxsana was free from unreasonable risk of harm.

         315.   Defendant TransCor owed Roxsana a heightened duty of care to protect her from

harm because of the special relationship created when Roxsana was placed in the company’s physical

custody and control. Defendant TransCor further placed Roxsana in danger by choosing to transport

her when she was in a severely vulnerable physical and emotional condition.

         316.   Defendant’s employees were acting in the scope of their employment throughout the

time that Roxsana was in the custody and control of TransCor. Roxsana’s symptoms of cough, fatigue,

weakness, phlegm and fever were so severe that her illness was obvious to Defendant TransCor’s

employees. Defendant’s employees knew or should have known that Roxsana was HIV-positive and

at risk for contracting additional illnesses, developing complications of her existing medical condition,

and deteriorating physical health. Furthermore, Roxsana’s and her fellow asylum-seekers’ repeated

requests for medical help to TransCor’s employees further evidenced the urgency of Roxsana’s

deteriorating health and her need of medical assistance. It was foreseeable that failing to provide

Roxsana an adequate medical assessment before transporting her, failing to provide her prescribed

medication, and failing to provide Roxsana with medical care would create an unreasonable risk of

Roxsana’s physical condition deteriorating, resulting in her death.

         317.   Roxsana’s deteriorating physical and emotional condition and her aggressively

developing illness while in the care of Defendant TransCor presented a serious and obvious medical

need.

         318.   Defendant TransCor acted unreasonably and breached its duty of care when it chose

to transport Roxsana in the condition she was in despite lacking the required medical documentation

to, failed to provide her with adequate medical assessments prior to transport, denied her access to

medical care during transport despite her obvious, serious, and emergent suffering and medical needs,


                                                     56
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 57 of 67



denied her access to adequate food, water, and bathroom facilities, instructed Roxsana and the other

detainees to urinate on themselves, and failed to comply with applicable federal rules, regulations and

contract requirements for the treatment of detainees when its employees transported Roxsana from

the ICE CAP facility in Albuquerque, New Mexico to Cibola despite Roxsana’s visible illness.

        319.    It was foreseeable that these acts and omissions of Defendant TransCor’s employees

would increase the risk of harm to Roxsana and cause her harm, including mental anguish, pain and

suffering, exacerbation of her illness, deterioration of her physical condition, and death.

        320.    As a direct and proximate cause of the intentional, malicious, reckless and negligent

acts and omissions of Defendant TransCor’s employees, Roxsana suffered severe and foreseeable

physical and emotional pain and suffering, rapidly declining health, deterioration of her physical

condition, the lost chance for her condition to improve, the lost chance for her to survive and,

ultimately, death.

        321.    Defendant TransCor’s employees’ acts and omissions were intentional, wanton,

malicious and/or exhibited a deliberate and conscious disregard for Roxsana’s rights and life, and

should be punished with an award of punitive damages.

        322.    Defendant TransCor is vicariously liable for the intentional, malicious, reckless and

negligent acts and omissions of Defendant’s employees throughout the time that Roxsana was in the

custody and control of Defendant. Defendant TransCor’s employees were aided in agency to commit

such acts against Roxsana by their total control over and custody of Roxsana and by her extreme

physical and emotional vulnerability while in Defendant TransCor’s custody and control.

                COUNT FOURTEEN AGAINST DEFENDANT TRANSCOR
         NEGLIGENT HIRING, RETENTION, TRAINING & SUPERVISION UNDER NEW MEXICO
                                      LAW

        323.    Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.


                                                     57
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 58 of 67



       324.    Roxsana’s aggressively developing illness while in the custody of Defendant TransCor

presented a serious medical need. Roxsana’s persistent symptoms of cough, phlegm, fatigue, vomiting,

diarrhea and weight loss, were visibly apparent including to people who are not medically trained and

Defendant TransCor’s employees.

       325.    Employees of Defendant TransCor, who were charged with Roxsana’s custody and

care pursuant to Defendant TransCor’s contract(s) with ICE, had a duty to ensure Roxsana was free

from unreasonable risk of harm when they transported her from the ICE CAP facility in Albuquerque,

New Mexico to Cibola. Defendant TransCor owed Roxsana a heightened duty of care to protect her

from harm because of the special relationship created when Roxsana was placed in Defendant’s

physical custody and control. In addition, Defendant TransCor had a heightened duty of care because

it placed Roxsana in danger by choosing to transport her when she was in a severely vulnerable physical

and emotional condition.

       326.    Defendant TransCor breached its duty of care to Roxsana when its employees

transported her on May 16, 2018 from the ICE CAP facility in Albuquerque, New Mexico to Cibola

despite lacking the required medical documentation to and failed to provide her with medical care

despite her visible illness and multiple requests for medical attention. Roxsana and the other detainees

arrived at the ICE CAP facility at approximately 2:30 p.m. and did not arrive at Cibola until 8:13 p.m.

During those almost six hours, Roxsana was critically ill. Other detainees reported it was unclear

whether she was asleep or simply unconscious during the trip to Cibola. When she arrived at Cibola

other asylum-seekers reported she was losing her mental capacity because of her illness. Despite this,

no TransCor employee sought medical help for Roxsana during the six hours she was in their custody

and care.

       327.    Defendant TransCor breached its duty by negligently hiring, retaining, training and

supervising the employees who transported Roxsana and who failed to provide her with immediate


                                                     58
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 59 of 67



medical assistance despite her illness and deteriorating physical condition. Defendant TransCor failed

to hire competent employees, hired incompetent employees who failed to follow the safety guidelines

required of all federal contractors with ICE, negligently retained these employees, and/or failed to

adequately train and supervise the employees who repeatedly breached their duty of care to Roxsana.

        328.    Defendant TransCor’s negligence included the failure to adequately hire, train,

supervise and correct its employees on conducting fitness for travel screening before transporting

such detainees, on the necessity of providing adequate food, water, medication and restroom access,

and on responding to emergent medical problems during transport.

        329.    Defendant TransCor failed to hire competent staff, failed to adequately train its staff

to render aid to detainees with emergent medical issues, and failed to follow through and/or enforce

its policies related to detainees with medical needs.

        330.    Defendant TransCor conducted inadequate management, training, supervision and

enforcement of regulations, policies and contract provisions regarding transfer and transport of

detainees, including pre-transport fitness for travel assessments, the provision of adequate food, water,

medications, and restroom access during transport, and responding to detainees with medical needs

during transport.

        331.    It was foreseeable and Defendant TransCor knew or should have known that its

inadequate hiring, training, supervision, and policy enforcement would create an unreasonable risk of

harm to detainees, like Roxsana, in its custody and control.

        332.    Defendant TransCor failed to use ordinary care in hiring, training, managing, and

supervising its employees who transported Roxsana, and Defendant failed to use ordinary care in

enforcing the regulations, policies and contract provisions described above in this Amended

Complaint regarding transfer and transport of detainees, including pre-transport fitness for travel




                                                        59
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 60 of 67



assessments, the provision of adequate food, water, medications, and restroom access during

transport, and responding to detainees’ medical needs during transport.

        333.    Defendant TransCor’s employees were acting within the scope of their employment

when they refused to provide Roxsana with immediate medical care and denied her sufficient food,

water and restroom access as they were contracted to transport her.

        334.    Defendant TransCor knew or should have known that such acts and omissions were

unlawful under ICE rules and New Mexico law.

        335.    The unlawful and repeated denial of medical care by Defendant TransCor’s employees,

who were charged with Roxsana’s custody and care, was the actual and proximate cause of Roxsana’s

foreseeable severe pain, suffering, rapidly declining health, and, ultimately, death.

        336.    Upon information and belief, Defendant TransCor has not disciplined nor taken any

corrective action against these employees for these unreasonable and unlawful acts and omissions. It

was foreseeable and Defendant TransCor knew or should have known that such acts and omissions

were unlawful and would create and unreasonable risk of harm to detainees in its custody and control.

        337.    Defendant TransCor had a practice of endorsing the negligent acts and omissions of

its employees by failing to conduct thorough and objective reviews and/or enforcement of corrective

measures when a detainee’s health deteriorated while in Defendant’s custody and control.

        338.    Defendant TransCor’s acts and omissions were intentional, wanton, malicious and/or

exhibited a deliberate and conscious disregard for Roxsana’s rights and life, and should be punished

with an award of punitive damages.

                     COUNT FIFTEEN AGAINST DEFENDANT CORECIVIC
                            NEGLIGENCE UNDER NEW MEXICO LAW

        339.    Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.




                                                      60
        Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 61 of 67



         340.   Defendant CoreCivic was charged with Roxsana’s custody and care pursuant to its

contract(s) with ICE and had a duty to ensure Roxsana was free from unreasonable risk of harm.

         341.   Defendant CoreCivic owed Roxsana a heightened duty of care to protect her from

harm because of the special relationship created when Roxsana was placed in the company’s physical

custody and control. Defendant further placed Roxsana in danger by choosing to transport her when

she was in a severely vulnerable physical and emotional condition.

         342.   Defendant CoreCivic’s employees were acting in the scope of their employment

throughout the time that Roxsana was in the custody and control of CoreCivic. Roxsana’s symptoms

of cough, fatigue, weakness, phlegm and fever were so severe that her illness was obvious to

Defendant CoreCivic’s employees. Defendant’s employees knew or should have known that Roxsana

was HIV-positive and at risk for contracting additional illnesses, developing complications of her

existing medical condition, and deteriorating physical health. Furthermore, Roxsana’s and her fellow

asylum-seekers’ repeated requests for medical help to CoreCivic’s employees further evidenced the

urgency of Roxsana’s deteriorating health and her need of medical assistance.

         343.   It was foreseeable that failing to provide Roxsana with an adequate medical assessment

before transporting her, failing to provide her prescribed medication, and failing to provide Roxsana

with medical care would create an unreasonable risk of Roxsana’s physical condition deteriorating,

resulting in her death.

         344.   Roxsana’s deteriorating physical and emotional condition and her aggressively

developing illness while in the care of Defendant CoreCivic presented a serious and obvious medical

need.

         345.   Defendant CoreCivic breached its duty of care by making Roxsana sleep in the medical

waiting wing until the onsite physician came to work the next day rather than provide her with




                                                    61
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 62 of 67



immediate medical care on May 16, 2018, despite the fact that she was experiencing the early stages

of multiple organ failure.

        346.    Defendant CoreCivic further breached its duty of care to Roxsana by keeping her

shackled throughout her hospitalization, delaying medical providers’ provision of care, and causing

injuries to her wrists and ankles. CoreCivic employees even kept Roxsana shackled after she was

sedated, unconscious and went into cardiac arrest on May 24, 2018.

        347.    The acts and omissions of Defendant CoreCivic, including but not limited to failing

to provide Roxsana an adequate medical assessment, failing to provide her prescribed medication,

failing to provide Roxsana with medical care and failing to comply with applicable federal rules,

regulations and contract requirements for the treatment of detainees, despite Roxsana’s visible illness

and multiple requests for medical attention, breached its duty of care.

        348.    It was foreseeable that failing to provide Roxsana her prescribed medication and failing

to provide her with immediate medical care would create an unreasonable risk of Roxsana’s physical

condition deteriorating, resulting in her death.

        349.    As a direct and proximate cause of the intentional, malicious, reckless and negligent

acts and omissions of Defendant CoreCivic’s employees, Roxsana suffered severe and foreseeable

physical and emotional pain and suffering, rapidly declining health, deterioration of her physical

condition, the lost chance for her condition to improve, the lost chance for her to survive and,

ultimately, death.

        350.    Defendant CoreCivic’s employees’ acts and omissions were intentional, wanton,

malicious and/or exhibited a deliberate and conscious disregard for Roxsana’s rights and life, and

should be punished with an award of punitive damages.

        351.    Defendant CoreCivic is vicariously liable for the intentional, malicious, reckless and

negligent acts and omissions of Defendant’s employees throughout the time that Roxsana was in the


                                                     62
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 63 of 67



custody and control of Defendant. Defendant CoreCivic’s employees were aided in agency to commit

such acts against Roxsana by their total control over and custody of Roxsana and by her extreme

physical and emotional vulnerability while in Defendant’s custody and control.

                    COUNT SIXTEEN AGAINST DEFENDANT CORECIVIC
              NEGLIGENT HIRING, RETENTION, TRAINING AND SUPERVISION UNDER NEW
                                     MEXICO LAW

       352.     Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.

       353.     Roxsana’s aggressively developing illness while in the custody of CoreCivic presented

a serious medical need. Roxsana’s persistent symptoms of cough, phlegm, fatigue, vomiting, diarrhea

and weight loss, were visibly apparent people who are not medically trained, including to Defendant’s

employees.

       354.     Employees of Defendant CoreCivic, who were charged with Roxsana’s custody and

care pursuant to Defendant’s contract(s) with ICE, had a duty to ensure Roxsana was free from

unreasonable risk of harm. Defendant CoreCivic owed Roxsana a heightened duty of care to protect

her from harm because of the special relationship created when Roxsana was placed in the company’s

physical custody and control. In addition, Defendant CoreCivic owed Roxsana a heightened duty of

care because it placed Roxsana in danger by failing to promptly conduct a medical assessment and

provide medical care when she was in a severely vulnerable physical and emotional condition.

       355.     Defendant CoreCivic breached its duty of care to Roxsana when its employees made

Roxsana sleep in the medical waiting wing until the onsite physician came to work the next day rather

than provide her with immediate medical care on May 16, 2018, despite the fact that she was

experiencing the early stages of multiple organ failure. Defendant CoreCivic further breached its duty

of care to Roxsana by keeping her shackled throughout her hospitalization, delaying medical providers’




                                                    63
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 64 of 67



provision of care, and causing her injuries to her wrists and ankles. CoreCivic employees even kept

Roxsana shackled after she was sedated, unconscious and went into cardiac arrest on May 24, 2018.

        356.    CoreCivic employees were acting within the scope of their employment when they

detained Roxsana and failed to provide Roxsana with immediate medical care, and when they kept

Roxsana shackled throughout her hospitalization, causing her physical injury and delaying her receipt

of medical care.

        357.    Defendant CoreCivic breached its duty by negligently hiring, retaining, training and

supervising the employees who failed to provide Roxsana with immediate medical assistance despite

her illness and deteriorating physical condition and who kept her shackled during her hospitalization,

even when she was completely incapacitated.         Defendant CoreCivic failed to hire competent

employees, hired incompetent employees who failed to follow the safety guidelines required of all

federal contractors with ICE, negligently retained these employees, and/or failed to adequately train

and supervise the employees who repeatedly breached their duty of care to Roxsana.

        358.    Defendant CoreCivic conducted inadequate management, training, supervision and

enforcement of regulations, policies and contract provisions regarding the treatment and medical care

of detainees.

        359.    It was foreseeable and Defendant CoreCivic knew or should have known that its

inadequate hiring, training, supervision, and policy enforcement would create an unreasonable risk of

harm to detainees, like Roxsana, in its custody and control.

        360.    CoreCivic knew or should have known that such acts and omissions were unlawful

under ICE rules and New Mexico law.

        361.    Defendant CoreCivic’s unlawful and repeated denial of medical care and unnecessary

shackling of Roxsana by Defendant’s employees who were charged with Roxsana’s custody and care




                                                    64
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 65 of 67



were the actual and proximate cause of Roxsana’s foreseeable severe pain, suffering, rapidly declining

health, and, ultimately, death.

        362.    As a direct and proximate cause of the intentional, malicious, reckless, and negligent

acts and omissions of Defendant CoreCivic’s employees, Roxsana experienced severe and foreseeable

physical and emotional pain and suffering, rapidly declining health lost chance of survival, and death.

        363.    Upon information and belief, Defendant CoreCivic has not disciplined nor taken any

corrective action against these employees for these unreasonable and unlawful acts and omissions. It

was foreseeable and Defendant CoreCivic knew or should have known that such acts and omissions

were unlawful and would create and unreasonable risk of harm to detainees in its custody and control.

        364.    Defendant CoreCivic had a practice of endorsing the negligent acts and omissions of

its employees by failing to conduct thorough and objective reviews and/or enforcement of corrective

measures when a detainee’s health deteriorated while in Defendant’s custody and control.

        365.    Defendant CoreCivic’s acts and omissions were intentional, wanton, malicious and/or

exhibited a deliberate and conscious disregard for Roxsana’s rights and life, and should be punished

with an award of punitive damages.

                COUNT SEVENTEEN AGAINST DEFENDANT CORECIVIC
           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS UNDER NEW MEXICO LAW

        366.    Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.

        367.    When Roxsana finally arrived at Cibola on May 16, 2018, she was experiencing

multiple organ failure. The following morning when she was finally medically screened, Roxsana

weighed a mere 89 pounds and was diagnosed with muscle wasting, severe dehydration, untreated

HIV, fever and cough. The examining medical provider noted Roxsana’s tremor, low blood pressure

of 81/61, rough breathing sounds and increased white phlegm excreted in abnormally large quantities.

Roxsana died on May 25, 2018, and a doctor from Cibola General hospital told investigators that the

                                                    65
      Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 66 of 67



actions taken by the time Roxsana arrived at Cibola were “too little, too late” and she was “way

beyond” their ability to provide her with meaningful care.

       368.    Defendant CoreCivic’s employees outrageously ignored Roxsana’s dire health

condition when they detained her at Cibola on May 16, 2018, making her spend the night in the waiting

area of the medical wing when she was experiencing the early stages of multiple organ failure and

losing her mental capacity, rather than immediately provide her with urgent medical care while she

was in the medical wing. In addition, CoreCivic’s employees cruelly kept Roxsana, who weighed 89

pounds and was extremely weak and emaciated, shackled in handcuffs throughout her hospitalization

from May 17 through May 24, 2018. Defendant kept Roxsana handcuffed even after she was medically

paralyzed and went into cardiac arrest on May 24, 2018, hours before her death. CoreCivic’s employees

who guarded Roxsana around the clock called “central” every time medical providers needed to

remove her shackles to administer medical care, delaying her receipt of care.

       369.    Defendant CoreCivic’s cruel treatment caused Roxsana deep tissue injuries on her

wrists and extreme emotional and physical suffering and mental anguish..

       370.    These acts and omissions by CoreCivic’s employees were extreme and outrageous

under the circumstances and constituted a conscious or reckless disregard for the severe emotional

distress they caused Roxsana.

       371.    As a direct and proximate cause of the malicious, wanton, reckless and negligent acts

and omissions of Defendant CoreCivic’s employees, Roxsana experienced severe physical and

emotional pain and suffering and mental anguish.

       372.    Defendant CoreCivic is vicariously liable for the intentional infliction of emotional

distress caused by its employees. At all material times, CoreCivic employees were aided in agency by

the substantial power and authority afforded to them to control almost every aspect of Roxsana’s life

while she was in their custody and control.


                                                    66
Case 1:20-cv-00465-SCY-JHR Document 9 Filed 08/13/20 Page 67 of 67



                              REQUEST FOR RELIEF

 Wherefore, Plaintiff respectfully requests that this Court:

 1.      Enter judgment in favor of Plaintiff and against all Defendants;

 2.      Award Plaintiff damages in an amount to be determined at trial;

 3.      Award Plaintiff reasonable attorneys’ fees and costs; and

 4.      Award Plaintiff such further relief as the Court deems just, equitable, and appropriate.

                                   JURY DEMAND

      Plaintiff hereby demands that the claims in this matter be tried before a jury.

 Date: August 13, 2020                   Respectfully submitted,

                                         /s/ DANIEL YOHALEM
                                         Daniel Yohalem
                                         Attorney at Law
                                         1121 Paseo de Peralta
                                         Santa Fe, New Mexico 87501
                                         Phone: 505-983-9433 Fax 505-989-4844

                                         Katherine Murray
                                         Attorney at Law
                                         P.O. Box 5266
                                         Santa Fe, New Mexico 87502
                                         Phone: 505-670-3943

                                         Dale Melchert Pro Hac Vice
                                         Lynly Egyes Pro Hac Vice
                                         Transgender Law Center
                                         P.O. Box 70976
                                         Oakland, CA 94612

                                         R. Andrew Free Pro Hac Vice
                                         The Law Office of R. Andrew Free
                                         P.O. Box 90568 Nashville, TN 37209
                                         Tel: (844) 321-3221 Fax: (615) 829-8959

                                         Kimberly A. Evans Pro Hac Vice Forthcoming
                                         Irene Lax Pro Hac Vice Forthcoming
                                         Grant & Eisenhofer P.A.
                                         123 Justison Street, 7th Floor
                                         Wilmington, DE 19801
                                         Tel: (302) 622-7086


                                              67
